Conclusions of the European Council (19-20 March 2009) (debate)
- Ladies and gentlemen, we have noted the internal political situation in the Czech Republic. I should like on behalf of all of you to state that this should not affect the work of the Czech Presidency and that we must have the will to ensure that work continues. We support the Czech Prime Minister, the President of the European Council, in his work to make a success of the Czech Presidency.
I should like - and I trust that I can say this on behalf of all of you - to encourage the President of the European Council to pursue the ratification process for the Treaty of Lisbon in his country and in other countries where things still need to be done. We have been working on this treaty for the reform of the European Union for 10 years since the decisions were taken in Nice and we want to be able to take the final difficult steps so that this Treaty can hopefully enter into force in early 2010. We need the Treaty of Lisbon for greater democracy, so that the European Union has more freedom of action and for greater transparency.
(Applause)
The next item is the statements by the Council and the Commission on the conclusions of the European Council on 19-20 March 2009.
Ladies and gentlemen, I would like to welcome you all on the occasion of the regular report from the European Council President following the Council's Spring Summit. First of all I must apologise for not being able to stay through to the end of the debate as usual. The Deputy Prime Minister, Mr Vondra, will stand in for me in the second part, following the speeches of party representatives. The reason I must return to Prague, as already stated by Mr Hans-Gert Pöttering, is the unprecedented obstruction from the socialists which we have been confronting throughout the Presidency and about which I have been quite open. If the government falls it will definitely not threaten the Presidency and the fact that the socialists did not care that the Czech Republic was presiding over the European Council and refused even the most basic cooperation will be damaging mainly to social democracy. The Presidency should not suffer through this because I am certain that what I said here in my opening speech in the European Parliament about how we would try to moderate the discussion and achieve a compromise is something that we have undoubtedly managed. The Spring Council provides proof of that. In my country it is customary when someone is speaking for others not to interrupt but it seems habits are rather different here.
Allow me to proceed - keeping strictly to the conclusions of the European Council - to the issue of why I am actually here today and why we took certain steps at the European Council. Before that, however, I would like to comment on the Tripartite Summit with the social partners which preceded the Council meeting. There was a relatively strong turn-out. Apart from myself and European Commission President José Manuel Barroso the next two prime ministers also participated, in other words Mr Reinfeldt of Sweden and Mr Zapatero of Spain, and following the meeting I was very buoyed up and very surprised at the consensus between the social partners not only over the aims of the Presidency but generally over solutions to the developing unemployment situation resulting from the global financial crisis.
If anyone is interested I will speak more about the Tripartite, but we agreed on three basic principles, which are to enable much greater flexibility in the labour market along with labour mobility and to put much greater efforts into boosting levels of education and skills among the workforce in such a way that they can be brought to bear on the labour market, etc. The Spring European Council was actually the second meeting of Heads of State or Government that we have organised but it was nevertheless the first properly formal summit. The topic attracting the greatest attention was of course the question of how to resolve the current economic crisis. I completely reject assertions that we are doing little in the way of more profound measures. I will quote one figure: EUR 400 billion. This EUR 400 billion amounts to 3.3% of EU GDP and represents an unprecedented step and together with the automatic stabilisers which the EU has and the US, for example, does not have, I believe that the example quoted today by José Manuel Barroso is highly informative. A worker dismissed from Saab in Sweden enjoys social standards that are completely different to those of a worker dismissed from General Motors somewhere in Chicago and the governments in these two cases have completely different approaches, as the automatic stabilisers multiply the EUR 400 billion to something substantially higher and give us an undisputed advantage over the US in this regard. The fundamental support for the agreement from all 27 Member States confirms the validity of the Lisbon Strategy, as it is one of the four pillars upon which the entire Strategy actually rests.
Gordon Brown was here yesterday and he had an opportunity to explain clearly the approach of the 27 Member States, the mandate for the G20 summit and the three other de facto pillars to this Strategy. We agreed that all of the short-term measures must be temporary and that is how we view them. The medium and long-term priorities and the Lisbon Strategy objectives were confirmed and the short-term ones must follow the same line. I would like to say openly that the European Council was more or less horrified by what US Finance Secretary Timothy Geithner had to say about permanent measures. Not only is America repeating the errors of the 1930s in the form of massive stimulus packages, protectionist tendencies and calls for protectionism, the 'Buy American' campaign and so on. The combination of these steps and - what is worse - the initiative to make them permanent measures, amount to a road to hell. We should take a look at the history books, which have clearly been gathering dust. I consider the greatest success of the Spring Council debates to be a clear rejection of this route and this short-sighted approach. I categorically reject the claims of European Socialist Party Chairman Poul Nyrup Rasmussen that the European Council has done little to combat the crisis and that we are waiting for the US to rescue us. Not only is the path taken by the US itself discredited by history but also, as I said earlier, social security levels and the general provision of social needs to ordinary people are strikingly different in the US and at a far lower level. The US path is dangerous because the Americans will need cash to finance their social stimulus packages and they will obtain it easily since there is always someone willing to purchase US bonds. However, this puts market liquidity at risk, taking liquidity out of the global financial market so that the sale of other bonds, possibly European ones and definitely Polish, Czech and perhaps other ones too, will be put at risk as there will be no cash in the system. This approach is causing concern and in my opinion it will be a topic of discussion at the G20 summit. The G20 summit will provide just one of the opportunities for us to talk about this. The discussion may continue later at the informal summit of the 27 Member States with the US administration and Barack Obama in Prague. I firmly believe that we will find a common approach with the US because we definitely do not want a confrontation between the US and Europe. In today's world - and the crisis has demonstrated this to us once again - no economy exists in isolation and the level of interconnectedness is very high, which means that in times of crisis we all share the problem and we can solve it only by acting together.
The second pillar of the agreement, in terms of seeking a solution to the current crisis, is preparation for the G20 summit. The documents drawn up by Gordon Brown and his administration are excellent and you had an opportunity to familiarise yourselves with them yesterday. The three-pillar approach involves a solution for the financial sector and fiscal stimulus packages, regulating and - I would say - correcting the defects within the system and regenerating global trade, which means pressing for renewed discussions with Doha within a WTO framework. This approach coincides precisely with the specific make-up of the solution put forward by the European Council which has won unanimous consent. I would also like to applaud the agreement for the fact that we finally provided a concrete number in respect of increasing the disposable resources of the International Monetary Fund and we set this specific obligation at EUR 75 billion. The 27 Member States share a unified position, a single voice and a common aim ahead of the G20. I regard this as the greatest success of all, because the entire European Council meeting was a test of European unity, European solidarity, European values and the unified European internal market. If any of these were undercut, then we would emerge from this crisis in a weaker state. On the contrary, I believe that if we respect these fundamental attributes we will emerge in a stronger state. There is no reason for pessimism ahead of the G20 discussions, as Mr Rasmussen fears. I believe that we have all understood the need to act in solidarity and to cooperate, as Graham Watson from the Group of the Alliance of Liberals and Democrats for Europe confirms.
The current crisis, as we all know, is a crisis of confidence. The third key area for resolving the crisis is therefore the restoration of confidence. It is not enough simply to pour money into the system. We tried that and the banks are still not lending. The banks must start lending money but they will not if they do not have confidence. The liquidity that is available to them has not solved the problem. Confidence can neither be decreed nor purchased. Within the framework of restoring confidence we have therefore taken a further step towards strengthening confidence by doubling the guarantee framework for countries outside the euro zone to EUR 50 billion just in case it is needed. We have agreed even on this. We even agreed that it was necessary to avoid a blanket approach and to proceed on a case-by-case basis for each bank and each country and we considered the one-size-fits-all approach to be dangerous at this point in time. Markets are nervous, reacting immediately, excessively and negatively to every signal. We therefore need better regulation. I would emphasise that 'better' might mean the introduction of regulation where none has existed so far. This is where you step in, ladies and gentlemen of the European Parliament. We would like to reach agreement - and there are signs that this is possible - over legislative acts which in essence would fulfil our vision and our ideas on better regulation of rating agencies, insurance company solvency, capital requirements of banks, cross-border payments, electronic money and so on. I would be delighted if you could approve these regulations during your session and if they could take effect and be implemented immediately. I warmly welcome, as we all do, the Larosière report, which has a brilliant analytical section and a very instructive implementation section, and in this sense the European Council has reached clear conclusions. Perhaps the most important task of the Spring European Council was to assess progress to date on the implementation of the renewal plan as set out by the Council in December. It is precisely here that most of the noise and criticism is centred - in my view undeservedly. The plan is allegedly deficient, slow and unambitious. I would like to set the record straight. I have already mentioned the EUR 400 billion or 3.3% of GDP, not including funds for recapitalising banks and guarantees amounting to more than 10% of GDP, which is all the EU can afford at the moment. This will still make a very significant impact on the Stability and Growth Pact and a very significant impact on public debt and on how matters are settled in the 'day after' period, in other words after the crisis has passed, to put it in simple terms. I believe that even the EUR 5 billion which was finally approved, and which forms only a small part of the enormous sum of EUR 400 billion, is the result of very difficult negotiations affecting many countries. This is firstly because a sum of money does not constitute an anti-crisis measure if it is not drawn down in 2009-2010. It is also true that there is no transparent system for assessing projects, no proper list of these projects and that there are some things missing and others of which we have too much. We finally reached agreement after very complex negotiations and here the Czech Presidency clearly played a dominant role in that it brought about the agreement to approve the EUR 5 billion and to send the money to you in the European Parliament, so that you could deal with it.
The renewal plan has a Community aspect of course, in respect of which about EUR 30 billion is available today, as well as a national aspect, in respect of which every Member State within the framework of the plan is implementing its own fiscal stimulus. In my opinion the key issue agreed on by the European Council is the validity of the Stability and Growth Pact. If we want to come through this crisis with a Union that is intact, undamaged and reinvigorated then we must respect our own rules. In my opinion it would be a great error to create new packages without ensuring that all of the national and Community procedures had been initiated, that we knew what their impact would be and whether or not there was a need for further fiscal stimulus measures and the European Council even agreed to this. If it is absolutely necessary the European Council will take further measures, but at this point we do not know whether or not we must take them as nobody knows when the crisis will bottom out or when it will end. It would be completely absurd for us to take further measures without knowing the effect of the steps taken so far with the EUR 400 billion fiscal stimulus. The plan is ambitious, diversified and comprehensive and it will solve the problems of growth and employment differently according to the situation in each country as well as problems linked to the economic situation of course.
The second major theme of the European Council was the climate and energy question. We made significant progress both in energy security and climate protection. Apart from anything else energy security is one of the main priorities of our Presidency and the need for it was demonstrated in January. The gas crisis has not been resolved. A gas crisis might be sparked off tomorrow, the day after tomorrow, in a month, next year, whenever. The proof of what I am saying lies in the fact that even the anti-crisis package of EUR 5 billion is targeted mainly, if not exclusively, at the interconnections between European countries and includes a very wide range of mechanisms and projects aimed at reducing the dependence on one supply route. We have agreed that an anti-crisis mechanism for handling a collapse in supplies must be ready by next winter in order to respond to any problems that might arise. It is more than clear that we need this. It became apparent in January, particularly in Slovakia and Bulgaria, but also in a number of other countries.
The climate debate: discussions and preparations are already beginning for the Copenhagen Conference. Both Denmark, as the host country and Sweden in the course of its Presidency will handle this matter and the Czech Presidency is already working on it intensively. We are trying to find a joint position at the European level. We are beginning to negotiate with the major players without whom the success of the Copenhagen Conference cannot be assured. These include the US and of course Japan, China and India as well as other big countries and large-scale polluters. The biggest discussion - and I would like to touch on this only briefly - revolved around whether we should now establish not only the mechanisms but also the shares of the individual EU countries in the funding package that we are providing to help developing countries - third countries - to fulfil their obligations within the framework of the climate protection fight. The decision we took was the right one. In a situation where we are negotiating with all of the major players, who for now are acting more in word than in deed, it would be very poor tactics and very bad if we ourselves established barriers and limits which the others would not respect. The negotiating position is far better if we have a free hand and this was agreed by the countries which actually tabled the last proposal, i.e. Sweden, Denmark, the Netherlands, the UK and Poland. As far as the Polish approach is concerned, of course, we respected the interests of countries that are rather wary of this mechanism as well as the interests of countries which play a leading role in matters of climate change. All countries, even those that view this as an absolute priority, agreed that we have yet to find the actual mechanism, the key and its wording, far enough in advance of the Copenhagen Conference.
The third area concerns external relations. The European Council formally approved the Eastern Partnership initiative as an addition to our foreign policy or immediate neighbourhood policy. Given that there are icebergs to the north and the Atlantic Ocean to the west, then it is in the south and east that our neighbours live and it is there that the countries which could potentially threaten both our economy and our social and security situation are situated. The Eastern Partnership was an objective of the Czech Presidency and I am delighted that it has been approved with a firm commitment of EUR 600 million. I would like to pre-empt questions about the participation of Belarus. We are considering this. Belarus has made some progress and the suspension of the ban on granting visas to members of the regime is being extended. At this moment we are holding the door open to Belarus but no decision has been taken. If the Member States do not agree to this and there is no decision from all of the 27 Member States then President Lukashenko will simply not be invited, although both the opposition and the neighbouring states are recommending that we do invite him. I feel that this is a question I cannot respond to if you ask me at this point in time, and that is why I am pre-empting it.
I informed the European Council about the meeting and the informal summit with President Obama on 5 April in connection with the fulfilment of other priorities, specifically the transatlantic relationship. The organisational details have still not been finalised but you will all be informed in detail. The summit will be arranged around three main thematic areas: discussions uon the G20 summit, cooperation over energy and the climate where the EU wants to remain a key player just as the US does, and external relations and the geostrategic area from the Mediterranean Sea to the Caspian Sea, which means Afghanistan, Pakistan, the situation in Iran and of course the Middle East. The summit with the US is important but we should clearly avoid inflated expectations as there is no coming of the Messiah. The US has a host of domestic problems that must be resolved and that is precisely why it is a good thing that Barack Obama will speak in Prague about his fundamental view of this year, in which he will of course want to send a message to EU citizens about the main positions and the main aims of the new US administration.
There were many other issues at the European Council about which I am ready to respond. If I have left something out I will add it in the discussion following the speeches of the party leaders. We will probably not meet again like this because you are leaving to launch an election campaign, but I would be very pleased if you could resist launching it here and now. I hope that the struggle for seats in the European Parliament will be fair and that you will meet again after the elections and continue your work.
- Thank you, Mr President-in-Office of the European Council, for your determination to continue the work of the Presidency despite the difficult situation in your country.
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, the last European Council was a Council of practical results.
I should like to pay tribute to the Czech Presidency and in particular to Prime Minister Topolánek, who kept a tight grip on the framework of discussions by focusing them on concrete objectives. The outcome is there to be seen: a series of important decisions in themselves, but also decisions that speak volumes about Europe's determination today. The reality of our decisions shows the reality of our unity and confounds pessimistic expectations which, once again, have proven to be inaccurate. I am going to concentrate on economic aspects; Prime Minister Topolánek has mentioned most of the issues, so there is no need to go back over them all.
Firstly, the Council has endorsed the Commission's proposal to devote EUR 5 billion to strategic energy projects and to broadband Internet. The agreement reached at the European Council clearly reflects the EU's determination to use all the tools at its disposal and to do its best to prevent the crisis from jeopardising our long-term objectives, particularly in terms of energy security and the fight against climate change.
The second major decision was to double the maximum amount of support granted for the Member States' balances of payments: EUR 50 billion is a very strong commitment. It proves that, even when times are tough, solidarity is not a hollow word in Europe.
Indeed, the best way for Europeans to curb the crisis and to re-establish growth conditions is to coordinate their positions, take action together and support one another.
The third major decision shows that the Union is fully contributing to the effort to be made to tackle the crisis worldwide. The budgetary stimulus given to the European economy, if we include the automatic stabilisers in this, is now approaching 4% of European GDP. However, to this we added - during the European Council - the commitment to support the IMF with a maximum of EUR 75 billion. The Union is playing its part to the full, both by forcefully combating the crisis and by introducing a programme of ambitious and forward-looking regulatory reforms.
Indeed, the European Union has set an example of unity and leadership which, if followed, will pave the way for more wide-ranging solutions at international level. The debate that we held yesterday with the UK Prime Minister, Gordon Brown, clearly demonstrated this. The European Union is approaching the London Summit with a solid and consistent agenda, based on four pillars: a substantial and coordinated budgetary stimulus, an ambitious regulatory agenda, a strong message against all forms of protectionism, and a sustained commitment to the Millennium Development Goals, particularly for the most underprivileged in the world.
This is a leadership agenda, and I believe that it is nonetheless important to point out - since it was not obvious at the start - that the position of the Member States, which are going to take part in the London Summit, and of the Commission, is in fact the message of the entire Union of 27 Member States, which want to maintain this leadership position so as to introduce a new approach at international level. This is not a technocratic agenda. The challenge is to re-introduce into the economic system, and especially into the global financial system, ethical values without which the market economy cannot function. People must be re-installed at the heart of the global economy. We are in favour of open and competitive economies, but economies in which the markets serve the citizens. That is, moreover, why I support Mrs Merkel's ambitious proposal to create a charter for a sustainable economy. It points out that we are in favour of a social market economy.
However, the European Council also looked beyond the crisis. In the area of external relations, I welcome the support given by the 27 to the Commission's proposals to develop the Eastern Partnership, which we will have the opportunity to examine in more detail during the Eastern Partnership Summit on 7 May. Working with the Union for the Mediterranean, we now have a consistent framework for our neighbourhood policy, which is without doubt one of the main priorities of the Union's external relations.
Mr President, we now need to keep up the momentum on the work of economic recovery; on the EUR 5 billion there is a real urgency. This investment is critical in these difficult times. We all know that the credit crunch has had a direct impact on strategic projects. There are some challenges, particularly the possibility of a freeze on oil and gas connections. It has put the brakes on investment in renewable energy. It has also put research on clean technology on hold. Therefore, we need to have a clear European response.
I know that this Parliament is committed to moving this dossier forward with speed, and hope that your own examination of the proposals will allow you to enter into swift negotiations with the Council, so that they can pass into law by May.
The same is true of the package of existing and forthcoming measures on the financial system. For Parliament and the Council to secure first-reading agreement on these measures before the election recess would send out a powerful message that the EU knows what it has to do to restore order to the financial system.
This is a key building-block in restoring confidence, and this is why the Commission will continue to adopt the proposals as set out in its communication of 4 March 2009 on hedge funds and private equity, on executive pay and on how to follow up on the ideas set out in the report of the high-level group I have established under the leadership of Mr de Larosière. In fact, this report received a warm welcome at the European Council and it was considered unanimously the basis for further work. I am very happy with that result.
We also need to continue to deepen the work of coordination. Coordination is key - coordination and implementation. The guidelines we have set out on impaired assets and on support to the car sector are already being used to direct Member States' action most effectively.
Now we are in the implementation phase of the recovery plan, the Commission will be stepping up its work to monitor how national stimulus announcements are being carried through into action. We have some instruments. We also have the instruments of the Lisbon Strategy that remain in force. We will also look closely at the various national measures being taken to address the crisis and stimulate demand, to see what can be learned and how we can help.
The same spirit should inspire us as we prepare for the Employment Summit. I have said it before in this Parliament: this crisis is causing real hardship, and this is nowhere more visible than the impact on the jobs market.
Unemployment is rising and most likely will go on rising. This is my number one concern, and I think it should be the number one concern in Europe. Workers all over Europe must know that European leaders care. That is why the special summit devoted to employment in early May is so important: to take stock of the impact of the recovery measures so far, to see what is working and what is not working, and to exchange best practices and agree on further steps necessary.
We need to make sure that all levers are mobilised at local, regional, national and European level to cushion the impact of the crisis and prepare people for the jobs of the future. We must, in particular, make the most of what we can do to complete the Member States' action through the European Social Fund and the European Globalisation Adjustment Fund.
As you will know, the European Council decided that the summit should take place in a troika format. To be open and frank with you - as I always am - I was disappointed with this decision. I would have preferred all 27 Member States to devote the time necessary to discuss together the best way forward on what is after all the key issue for European citizens in this crisis: the employment situation.
Of course, we know that most of the instruments are at national level, but that should not be a reason for European leaders not to discuss at European level the way in which they can coordinate their actions. We also know that, when we take decisions regarding the financial sector, or when we adopt a recovery plan, these are also measures for employment.
But I think the subject of employment deserves attention to itself, on its own merits, from European leaders. Be that as it may, the Commission is fully mobilised and set to deliver a strong message on 7 May 2009. I personally believe that this summit, which it was decided to hold in a troika format, should be kept open so that all prime ministers who want to participate should have the opportunity to do so.
I would like to tell you, as Prime Minister Topolánek did, that just before the European Council we had a very important discussion with the social partners, together with the Prime Minister of Sweden, Mr Reinfeldt, and the Prime Minister of Spain, Mr Zapatero. I think we saw the willingness of the social partners to engage with us. It is important to send that message to all Europeans, and specifically to all workers in Europe, that we at European level also care about a social dialogue.
We have invited the social partners to come to the Commission. We have organised a meeting in the College of Commissioners, and I am determined to go on working with the social partners, the European Parliament, the governments of Europe, the Presidency, of course, and also with the Committee of Regions, and the Social and Economic Committee because I really believe that, in facing this problem of employment, we need a European mobilisation not only of governments and the European institutions but also of the social partners and all our societies.
I am determined that we should have all the possible options on the table. That is why the Commission will be devoting special efforts over the coming weeks to working with all our partners, and I would very much welcome the full participation of Members of the European Parliament and of this Parliament as an institution. You have a wealth of knowledge about action on the ground.
In short, this was a European Council that took very important decisions on economic and financial matters - these are very concrete results. But it was in no sense the end of a process. We need to keep up the momentum of the process. We need to be open to everything we have to do in face of a crisis that will have, specifically, more impact on social matters. It is important that we retain this determination and that, through coordination and implementation, Europe will be able not only to respond to the challenge internally but also to make an important contribution to the global response to this crisis of very great dimensions.
(Applause)
on behalf of the PPE-DE Group. - (FR) Mr President, Mr Topolánek, Mr Barroso, ladies and gentlemen, after leading our US partners and the rest of the world from the start of the crisis in an ambitious, but truly necessary, reform of the financial markets, last Friday Europe established a road map for the G20 of 2 April.
During yesterday's debate on the G20, some Members said that this was not enough; others said that it was too much. The reality is that, in the successive crises that we have just experienced, Europe has been there, has coordinated itself, has worked as a team.
I repeat: in the crisis situation that we are experiencing, as with all the global issues - energy, climate change, foreign affairs, security and defence - national solutions are no longer suitable. If even the UK Prime Minister, whom we heard yesterday, extols the virtues of the European Union, declaring himself, I quote, 'proud to be British and proud to be European', I feel secure in my belief.
The decision taken by the European Council last week to put in place a EUR 50 billion fund to help Member States outside the euro zone in this difficult period is a good thing, since what affects one of us affects us all. This is the meaning of European integration. When added to the EUR 400 billion of the European economic recovery plan, these appropriations will help to re-establish growth conditions and to create wealth and, ultimately, jobs. The same is true of the EUR 5 billion package that we have decided to invest in order to support projects in the area of energy and measures linked to the Internet and other issues.
I call on the Council to do its utmost to ensure that an agreement is reached by the end of this parliamentary term on the three major issues currently on the table: credit rating agencies, directives on regulatory capital requirements and the Solvency II Directive. On this last text, the Council must step up a gear to ensure that it can be adopted at first reading, in April.
Ladies and gentlemen, we do not need any more socialist economic measures. We need more jobs, and this package of measures will allow this. Furthermore, I note with interest that not one European leader on the left or on the right backed socialist measures in Brussels last week. That also confirms my feeling that there is not always a great deal of consistency between what is being said currently by the Chairman of the Socialist Group in the European Parliament and what is being done by socialist-led governments, and, Mr Schulz, you still have a lot of work to do to convince your political friend, Mr Steinbrück, to become more social.
I should also like to mention the preparation for the Copenhagen Conference in December and to ask the Czech Presidency to draft some proposals on international finance mechanisms by June. With regard to the energy and climate change package, Europe has set the tone and must not lose its advantage. Climate change will not wait for the end of the crisis. It is therefore our responsibility to convince our partners to take our lead in combating climate change and to adopt the objective of a 30% reduction in CO2 emissions.
Barack Obama seems to have decided to accept the helping hand we were offering him by deciding to implement an emissions quota exchange system in the United States. To conclude, I wish to express my satisfaction that Europe is finally taking our neighbours in the East seriously by adopting a strategic partnership with Armenia, Azerbaijan, Belarus, Georgia, the Republic of Moldova and Ukraine. This partnership will be a useful addition to the work of the EURONEST Assembly, the initiative for which came from my group and which will come into existence with the agreement of all the parliamentary groups, from the next parliamentary term.
On the other hand, it is high time the Union for the Mediterranean, which was set up last summer, got its secretariat moving in Barcelona and worked on concrete projects. The 27 requested this last week; we expect to have a road map in June.
on behalf of the PSE Group. - (DE) Mr President, Mr Topolánek, I find it remarkable that you are here. It does you honour in your difficult circumstances. That you are here this morning shows that you are a fighter, but you have yet to understand the remit of the President-in-Office of the European Union. If you come here to engage in Czech domestic policy, then you should not be surprised if we discuss Czech domestic policy. In my opinion, however, you are here as the President-in-Office of the European Council, which is why I fail to understand your comment about obstruction by the social democrats.
(Applause)
In any case, you were toppled by two Civil Democratic Party votes and two Green votes. So what about obstruction by your own people?
Yesterday we heard a speech by a leading European head of government who, as the host of the G20 summit next week, said the opposite of what you said here as President-in-Office of the Council. What Gordon Brown said yesterday was the opposite of what you said here. You said that the path that the US is taking is historically the wrong path. That is what you said here a few moments ago. You said that Geithner's way is the wrong way and leads to hell. That is not the level at which the European Union can work with the US. You are not representing the Council of the European Union, you are representing yourself. That is the big mistake that you are making here.
(Applause)
Now I also understand why people told us at the beginning that it is hard to engage in dialogue with this man. No, Mr President-in-Office, that is the way to take the European Union back up a blind alley.
The President of the Commission said something very important today. He said that it would be a serious mistake to deny the social summit, the employment summit. At a time when millions of people in Europe are worried about their jobs, at a time when bankrupt banks and insurance companies, including in the US, are being bailed out by public funds to the tune of billions or even trillions, which you describe as the path to hell, in a situation in which people know that ultimately they must pay out of their taxes, be they euros or crowns; in this sort of situation the European Council is saying to these people, we have no interest in your employment problems. We have no time for that. That is a fatal signal. That is the wrong signal.
That is why I say, Mr President of the Commission, that your advice to the Council Presidency is not enough. We do not want a troika; we want a discussion open to everyone. He should re-convene the summit, so that the Heads of State and Government can assume their responsibility of discussing the employment situation in Europe at the beginning of May.
(Applause)
Mr Topolánek, I want to give you three recommendations from our point of view to take with you over the next few days: if you force the governments of the European Union to mobilise 1.5% of their gross domestic product in 2009 and 1% in 2010 as a package to address the short-term economic situation and so far four countries, if I have followed this correctly, meet these specifications, then that is not enough and it is your job as President-in-Office of the Council to ensure that the states honour their self-imposed commitments.
Secondly, please re-convene the social summit. Show the European public that employment policy and initiatives to protect jobs are at the centre of government action.
Thirdly, please ensure in the Council that clarity finally reigns as to what is to happen on institutional issues after the elections. I personally feel very sorry for you. I know that you have advocated the ratification of the Treaty of Lisbon, but I also know that your own president is on your case and that everything is being done there to stop you getting it through the Senate. We are here to help you. Where we can, we are talking to your ODS senators, trying to get them to agree to the ratification process. No problem, we are by your side and will do whatever we can.
There is still a very separate issue, however: you must ultimately tell us on what basis you wish to proceed. On the basis of the Treaty of Nice, which is in force, or on the basis of the Treaty of Lisbon, which is not in force? To say, we will start with Nice and then we will add a bit of Lisbon, that is just not on. That is why I also say, as far as we are concerned: consultation after the European elections, absolutely, but only once the European Parliament has been convened. I am not prepared to be consulted after 7 June until this Parliament has been formally convened for its first sitting. We must still be able to demand a minimum of institutional respect. So these three points, Mr Topolánek, and then you will regain some prestige with us.
(Applause)
on behalf of the ALDE Group. - Mr President, for all the real suffering there is a light-hearted definition of recession. It is when you go to your bank machine to withdraw money and a sign flashes saying: 'Insufficient funds available'- and you are not sure if it means yours or theirs!
(Laughter)
For all the dark warnings about splits and strife, this European Council has produced a positive package and I congratulate the Czech Presidency on that achievement.
We have a pledge of more money from the IMF, a promise of more support for Europe's most troubled economies and an agreement on moving ahead with European supervision of the financial system. All these are welcome. And I was particularly pleased to see that the Council has saved Mr Barroso's bacon by transferring five billion unspent euros into the recovery plan. Investment in transport, infrastructure and broadband connections will create jobs now and prepare Europe for the future. Meanwhile, money going to the Nabucco pipeline will ease our troubling energy reliance on Russia.
We need a clear assurance from the President-in-Office that funds from the EUR 5 billion will actually reach that project, but also that investment in gas supply infrastructure will not be a substitute for renewables research. Green growth remains essential for our citizens' security now and in the future, and so do the principles embodied in the Lisbon Strategy: flexicurity, the knowledge-based economy, employment regulations that are fit for purpose - these are key to a competitive economy and a successful single market. It is to the Council's great credit that the protectionist language of the past cast no shadow over its conclusions.
But for all the apparent agreement, a niggling nuance remains over Member States' priorities. On the one hand, we have those who focus on robust regulation at international level, and on the other, those who lay stress on a strong stimulus package. This is a false choice. Of course we need supervisory structures with real regulatory bite, but so too do we need counter-cyclical measures to deal with the realities of recession. The long term and the short term: both must be addressed.
Our leaders must be clear about that at the G20 Summit. If we cannot agree on our common cause then we cannot hope to punch at our collective weight. America will come to the G20 with her own agenda. We must arrive with ours and together reach a deal that delivers for all.
President-in-Office, last week at the Council you barely discussed the legal basis on which the next Commission will be formed, but it is no longer only Ireland which is unlikely to ratify Lisbon. I therefore urge you to convene the leaders of Council, Commission and Parliament before this House rises in May to agree on how to compose Parliament and Commission with legal certainty.
There is a moment, President-in-Office, in the famed melody in Smetana's Má Vlast, where cello and bassoon rise in crescendo from lugubrious depths to reach a seemingly impossible high note. That moment has passed for your Government. For Europe it is yet to come. See to it that domestic difficulties do not sap your stride.
(Applause)
Mr President, I shall begin by congratulating Prime Minister Topolánek on the excellent preparation of the European Summit and on what has so far been a very good presidency. Several months ago many politicians doubted whether a small country in Central and Eastern Europe would be able to carry the burden of leadership of the European Union. Mr Topolánek and his entire cabinet have proved that it is possible. Once again I congratulate you, and at what is a difficult moment for you because of domestic problems, I hope that you will be able to solve those problems and that you will also prepare the next summit in three months' time.
However, because we are among friends, we must speak sincerely. I would like to talk about several matters concerning the summit which I view critically, although my criticism is not directed at Mr Topolánek personally.
I will start with support for the Eastern Partnership. A sum of EUR 600 million has been made available for this over five years, but we know that of this only EUR 350 million is new money. Together this means barely EUR 20 million annually for each country which is part of the project. Is that really sufficient for the EU to build its influence in the region? While talking about our Eastern partners, I would like to ask what has been decided on the question of visas for them? It seems to me that absolutely nothing has been decided. In fact a decision has been made to refuse any kind of cooperation in this area. We must ask ourselves if we want to deter our Eastern neighbours or to encourage them to work with us? It looks as if some Member States, in order not to make themselves unpopular with Russia, are trying to weaken the idea of the Eastern Partnership.
We can see obstruction for the same reason when we consider construction of the Nabucco gas pipeline. The allocation of EUR 200 million to the project, which has an estimated cost of construction of EUR 8 billion, only brings a smile of pity to the faces of our partners. We should remember that for reasons of our own energy security we should be the ones most interested in building a channel for transporting fuel from the Caspian Sea Basin region to Europe, and that the channel should not be dependent on the will of the Kremlin.
At the summit EUR 5 billion was also allocated to the anti-crisis package. Part of this money will go to large energy projects, including EUR 330 million to my country, Poland. Unfortunately, a condition was adopted which is very hard to meet, namely that the money must be spent by the end of next year. That sum has become virtual money, because knowing the tempo of absorption of EU funds by the Polish Government, the money may not be spent and then will no longer be available. Therefore I propose extending the time frame of availability for these funds.
While I am talking about the summit, I would also like to sum up the earlier informal anti-crisis summit held in Brussels, which was an initiative of Mr Topolánek. The participants of that summit unanimously opposed economic protectionism. Meanwhile, several days ago we were given proof that the resolutions made at the summit have little meaning, when the French motor concern Renault announced that it is moving production from Slovenia back to France. Unfortunately, this shows that at a time of economic crisis the EU's fundamental principle of solidarity is giving way to economic egoism. I appeal to Mr Topolánek to put an end to this.
on behalf of the Verts/ALE Group. - Mr President, I think that only history will judge whether the summit last week was a great summit. This morning I would like a wake-up call. We are in a system crisis, and this system crisis can quickly develop into a societal crisis.
Roosevelt in the 1930s won the political battle against the Fascists; Europe lost it. So, why did Roosevelt win? He won because he had the trust even of those US citizens who lost a lot of economic income in the economic crisis of the 1930s. What are the four elements of trust which Roosevelt won?
The first was reregulation. Roosevelt heavily attacked the oligopolies, the big companies in the US, and reregulated the economy. This is exactly what we have to do at the G20 in London. Even if Gordon Brown were the champion of deregulation, maybe this shows that change can happen.
Secondly, strengthen the social fabric. Roosevelt's programme was: firstly, redistribution of wealth as well as taxing the rich and giving money to the poor; and, secondly, a huge programme for young people in the US. What are we offering young people at European level, so that they do not give their votes to the Fascists in the European elections? Thirdly - and Martin has raised this - the biggest error of your summit was the downgrading of the social summit in May. The only way society stays together is if the multipliers in society function, so we need an upgrading of the May meeting and we need a broadening. You also have to call to the table all the environmental NGOs, the development NGOs and the social NGOs which are preparing, with society and with citizens, the changes we need in society.
Roosevelt's fourth issue was his economic investment. That was the one he essentially lost, because it was only during the Second World War that the economic motor ran again in the US. We do not want to go to war. The war we have to win today is the war against the planet. Our war is green investment - that is where we have to win the war. Therefore, there are two issues.
One is that we need green Eurobonds. Out of the EUR 5 billion we need to park a maximum of money with the European Investment Bank, so as to have leverage for renewables and efficiency. Second, we have to bring the cities of Europe into the game. European citizens do not live in the North Sea, in the dumping areas of CO2, you cannot win votes there. We have to win in European cities - and the citizens in these cities - through a smart city programme. That is winning the economy and it is winning the hearts of citizens for Europe.
on behalf of the GUE/NGL Group. - Ladies and gentlemen, it is generally obvious that we need to find a way to resolve the crisis afflicting Europe and other parts of the world at the present time. It is beyond dispute that our efforts must include confidence building and support for financial stability, as the European Council has also said. However, the problem is one of who can restore confidence and how it can be restored. If we leave it mostly to those who contributed to the current crisis through their insatiable greed and if we do not try to support those who create values but who are unable to influence either the actions of firms or entire economies, then the outlook will be bleak. The Council discussion points which talk of the need to tackle the social impacts of the crisis are therefore extremely important, in my opinion. The sharp rise in unemployment is a problem and measures for stimulating employment and preventing job losses are extremely important for employees. If support is provided only to the largest firms and their managers, then we could not feel enthusiastic about the plan. I applaud the effort to focus on boosting energy security and linking up Europe's energy grids and the overall emphasis on infrastructure development in this area. Apart from anything else, this is one way to support employment and jobs and to secure benefits in the future. We are certainly going to face further critical moments and the current crisis gives us an opportunity to prepare for them as well. In my opinion the renewed support for the irreplaceable role of nuclear energy is a good thing, despite the diametrically opposing views on this form of energy even within the political group to which I belong.
I would like to comment again on the Eastern Partnership. Generally speaking I am of course in favour of the broadest possible international cooperation, but here we can see a clear attempt - and one which is, moreover, explicitly formulated as such - to draw the states of the former Soviet Union closer to the EU and to distance them from Russia. We are therefore establishing a sphere of influence and thus doing something ourselves which we sharply criticise in others.
Mr President, last week it was stated in the EU Observer that Jacques Delors had a pessimistic view of the future of the euro zone. So, here we have one of the champions of the euro expressing his concern for the EU and the euro in the run-up to the recent summit. He said, amongst other things, that he was concerned about the lack of willingness to clean up the financial sector and to introduce new rules to regulate it. I have not previously had reason to agree with Mr Delors, but in this case I must say that, unfortunately, he is right to be concerned. The conclusions of the summit in this regard are very vague. Throughout the crisis I have repeatedly questioned the Commission about its desire to regulate and control the financial sector. It has no desire to do so. It continually refers to the right of the internal market to govern what happens.
Mr Delors also said something else that, for a eurosceptic such as myself, almost gives me a sense of déjà vu in relation to arguments that I put forward on a previous occasion. He said that the economies of Europe are too different for the euro. Bingo, Mr Delors! That is precisely what they are. The single currency is part of the problem, not part of the solution. Europe needs a strong common regulation of the financial sector, but a large degree of flexibility when it comes to what economic policy will best tackle the crisis in the individual countries.
- (CS) Ladies and gentlemen, I welcome the fact that the Council last week postponed a revision of the unrealistic Lisbon Strategy. I also welcome the postponement of a decision over financing climate moves. In this context I would like to applaud the statement of Commission President José Manuel Barroso, who declared that the EU should not make any commitments on climate matters unless other countries, particularly the US and China, do the same. I would like to point out that these entirely rational conclusions were reached by the heads of the 27 Member States and the Commission in a situation where the EU is facing a sharp rise in unemployment and a decline in the economy and the Lisbon Treaty has not been approved. All of this clearly shows that the Lisbon Treaty is completely unnecessary for the adoption of the sort of fundamental decisions that are clearly good for Member State citizens. It is totally superfluous, and this is proven by the current rational steps taken by the European Council based on the present framework of treaties and under Czech leadership.
Yesterday the government of the Czech Prime Minister and EU Council President Mirek Topolánek lost a vote of confidence. I would like to point out to all of you who have had the arrogance here in this Parliament to criticise the Czech Parliament's action as irresponsible that this was a democratic decision by the democratically elected parliament of a sovereign Member State. It is not the government of the Czech Republic which presides over the EU but the Czech Republic itself, whose citizens I have the honour to represent here. I know that my country has administrative and democratic systems that are strong enough for it to fulfil its duties at the EU level unequivocally.
Following the collapse of the Topolánek government President Václav Klaus has the strongest political mandate in the Czech Republic. As you have been able to confirm in this Parliament, he is a statesman with strong democratic sentiments who understands European integration not as the one-way street controlled by the politico-bureaucratic elites but as a complex process which will succeed only if it arises from the will of the people. Ladies and gentlemen, a few weeks ago President Klaus told us clearly that he saw no alternative to EU membership for the Czech Republic. What is more, the majority of Czech citizens consider their country's membership of the EU to be beneficial. All concerns about the irresponsibility of the Czech Republic are therefore completely unnecessary.
In conclusion I would like to point out to the head of the Sudeten German Landsmannschaft, Mr Posselt, who has publicly deplored the downfall of ministers Vondra and Schwarzenberg and who has called on the Czech Republic to set up a strong pro-European government, that the Czech Republic is not the Protectorate of Bohemia and Moravia but a sovereign state where ministers are appointed by the President of the Czech Republic and the government derives its authority from a parliament elected by Czech citizens.
- Mrs Bobošíková, democracy also means that all democrats can express themselves on procedures in all countries of the European Union and beyond. That too is democracy.
President-in-Office of the Council. - (CS) To be serious, I suppose we are already succumbing to a touch of pre-election rhetoric. Let us try to look at these matters seriously and find unity among the 27 countries, each of which has its own history and each of which is experiencing different symptoms from the ongoing financial crisis or different impacts on the real economy. If we cannot agree on a joint approach then it will not matter who had what starting position at the beginning of this problem because we will all pay the price through a domino effect. That is point number one.
I did not criticise the US approach for the sake of it, but rather because I wanted to point out the advantage possessed by the EU. This advantage consists in an extensive social programme, making it possible for us to avoid investing such colossal sums in the social stabilisation of people who have got into problems. The system quite simply works. Our one major task is to keep the system in operation and to guarantee for EU citizens the same social standards as they had before the crisis. In my opinion this is definitely not a minor task and it will cost a lot of money. We have decided on some very concrete measures and the figures of EUR 5, 50 or 75 billion demonstrate, in my opinion, the European Council's clear commitment to respond in a concrete way to the situation in hand not just through general measures within this or that framework but through very concrete steps.
There is a great difference between proclaiming fine words on a street corner and putting them into practice. Our common aim now is to implement all the steps we have been talking about, to put them into practice and to look for feedback. No one has a precise idea - and I can state in all seriousness that not even the macro-economists have any idea - what the effects of these various steps might be. However, we do know for sure that someone will have to pay for this rescue and for the party. It would be highly irresponsible of us not to consider the aftermath, even though we do not know how long the situation will go on for, and not to consider who will pay for it all and what effect it will have on the euro zone and on the Stability and Growth Pact, and what chance it will give to countries such as my own to join and adopt the euro. I will not be responding to the comments of party leader Mr Schulz. Berlusconi did that before the last elections and I have no wish to repeat his mistake. I think it is not necessary to respond to some attacks. Nevertheless, it is impossible that banknote printers will be the only ones to profit from this crisis. That would not be a good thing.
The job summit. We proposed a full format to the European Council, of course. José Manuel Barroso and I shared this idea because we feel the same need as you to draw the social partners into discussion at a higher level than the Tripartite and to discuss with them problems connected with employment, with implementing various national packages, with the effect on employment and with the next steps that we take in order to protect EU citizens from the impact of this crisis. It was not our decision that this summit would be a troika. I understand the fears expressed by many Heads of State or Government and I myself was wholly in favour of the full format. On the other hand we should not forget that it was only an informal summit, the conclusions of which are not binding. From this standpoint the reduced format might be an advantage, because it means that the recommendations of the informal summit can be presented at the regular June Council where they can perhaps be unequivocally approved. In my opinion this is not such a grave error and there is no need to make a political problem out of it. The important thing is that we found the courage to call this summit, that we invited the social partners to attend, that we will prepare it with them over the long term - ahead of the job summit there will be three round tables in Stockholm, Madrid and Prague - and that we are trying to reach conclusions that will be valuable for the June Council.
The Lisbon Treaty. I will allow myself one joke today. I think that the telephone number to call for questions about the future of the Lisbon Treaty is no longer that of the Government Office and Prime Minister Topolánek, but rather that of the Parliament and Jiří Paroubek. I have to say that responsibility for moving the situation forwards really lies with those who created the situation. I am doing everything, of course, to ensure that I keep to my commitment in order not to have to erase my signature from the stone in front of the monastery of Saint Geronimo in Lisbon.
The Commission. The December summit of the Council made a clear decision and we are aware of the complexity of the situation. I have to say that our ambition is to achieve political agreement at the June European Council. We will of course consult with you: it is essential to have discussions with the European Parliament. In this context we are even considering that if there is sufficient interest from the European Parliament then we could postpone the June Council by a week in order to extend our 10 days of debate into 17 days. I think that 17 days would give us enough time for the debate. These consultations are essential, but nevertheless before we take a formal decision it will of course be necessary to determine whether we are proceeding under the Treaty of Nice or under the Lisbon Treaty, as this will allow us to anticipate what form the agreement will take, whether the number of countries will be the same, whether all of them will have a commissioner, etc. We must take the results of the European elections into account and all I can say is that we will proceed in accordance with the approved, standard procedure, because we are in a kind of legal vacuum and in a situation that must be dealt with politically and in practical terms.
Further discussions related to questions about regulation versus stimulus measures. I have already said in my introduction that in my opinion the EU has adopted an entirely correct approach by not opting for one or the other but saying only that we have rescued the banking sector and now all that remains is to clean it up. The Commission has drawn up a plan on assessing individual bad assets (impact assessments) and on dealing with the problem. In my opinion the only way to boost confidence in the banking sector and also the confidence of the banking sector is to clean up these banks. The Czech Republic and Sweden know how to do this and the US treasury secretary has submitted his own plan for the US. In my opinion this is the only option for tackling the situation. I have already mentioned the stimulus packages. The second pillar of this structure is regulation, which lies partially in your hands. It is also partially mentioned in the Larosière report, which is a fine piece of work. It will involve the regulation of hedge funds and private equity funds and it will of course sort out the offshore sector. You must surely see the great progress over this matter and we are preparing in these matters for a potential next crisis. We are not under time pressure from day to day to come up with the new regulation. We are under time pressure to limit any possible future problems.
There was also discussion about the role of the IMF. We agreed that the IMF should be the sponsor of these future solutions, but the problem is not that we would have a small number of institutions wielding little power. The problem hinges on whether the largest players on the global financial market will respect these institutions as this was not the case in the past. This is anyway a fundamental debate and it will also be an issue for the G20: the acceptance of an enhanced role for the IMF, the World Bank and the OECD in the system of international global financial institutions and respect for these institutions and their findings.
I think it would be good to say something about the Eastern Partnership. Yesterday I met President Yushchenko again and I welcome this agreement and the signing of the agreement between the European Commission and Ukraine. It marks a significant step towards stabilising the situation. I was recently in Azerbaijan where I spoke with President Aliyev. The EU must remain a sort of lighthouse for these countries. This is not a question of erecting new barriers, it is a question of the EU having a mission and its mission is to expand the area of security, the area of freedom, the area of prosperity and the area of solidarity. There are no borders here, and by that we are not saying that these states will become EU members tomorrow, the day after tomorrow or any time at all. If the light is extinguished in this lighthouse, development in these countries will not be under our control. We must draw these countries into discussion, provide them with unrestricted travel opportunities, provide them with economic cooperation, provide exchanges between educational institutions and schools and provide better governance. I think that this is our duty and in this sense the Eastern Partnership provides clear evidence that we are moving in the right direction. In response to the words of Mr Bielan I would say that it was a major success to get the EUR 600 million approved at all. We did not all agree on it, there was no unanimous agreement, but rather it was the maximum possible compromise to which the 27 Member States would agree.
In conclusion I would like to say something about social impacts. Here I must return to the Tripartite and applaud the role of both social partners. We did not talk about how much money we would give to people. We talked about how to prepare people for this situation or for a potentially similar future situation by boosting skills, boosting education and supporting SMEs which create the bulk of jobs. At the current time, of course, the cost of labour is falling because we want to keep people in employment for as long as possible, because getting them back into employment is several times more expensive than keeping them in employment.
Workforce mobility. I am really looking forward to the debates in the various national parliaments, and especially my own, over how we want to amend labour law in order to achieve a more flexible and more mobile workforce. This is the barrier to a solution. It is necessary to ensure rapid growth in jobs and a rapid solution to the predicament of people who have got into this situation through no fault of their own.
I would like to say in conclusion something about the EU-US summit. I am enormously appreciative of the fact that after the G20 in London and after the summit in Strasbourg-Kehl the US administration headed by Barack Obama will coming to Prague. This has enormous symbolic value for us and we are also inviting the President of the European Parliament as I sense a certain disapproval over the failure of the US president to visit the European Parliament. There will not be much time for discussion but in my opinion we need to know what the US wants, what we want and to reach an agreement. We definitely do not want to erect new barriers - that is after all the main aim of Euro-Atlantic civilisation as a whole.
I would finally like to say something about the remarks of Mrs Bobošíková. The Czech administration is managing the situation very well so far. I simply do not agree that we might make some sort of organisational slip-up, that we might fail to manage one of the most demanding presidencies of recent years, because we have repeatedly been confronted with a wide range of problems that would have been difficult for anyone to predict. Our level of flexibility, our level of creativity, our ability to respond, to act and to look for compromises surely do not merit such harsh criticism. The current situation where the Czech Republic has lost a confidence motion also happened in Denmark and Italy, while in France there was a change of government, albeit as a result of elections. I do not view the situation in such a poor light and I can assure you that the Czech Presidency will not suffer through this in any way and that all of us who have responsibility for managing the EU agenda will undoubtedly do just that.
- Thank you Mr President-in-Office of the European Council. You take with you our good wishes that you will be able to discharge in full your duties as President-in-Office of the European Council and will do everything to achieve agreement on the Treaty of Lisbon in your country also. With these good wishes we thank you for your presence here this morning.
- Mr President, I want to express my support for the impressive way in which the Czech Presidency has dealt with some of the crucial issues facing Europe. From the economic and financial crisis to energy security and climate change, the Presidency has been steadfast and clear in its objectives and it has offered Europe clear leadership in testing times.
In particular, Prime Minister Topolánek has demonstrated clear leadership, above all in warning of the dangers of protectionism. When others flirted with erecting damaging barriers to trade, the Czech Presidency has spoken clearly and consistently for open trade and, crucially, for the vital need to uphold the single market. Earlier this month Mr Topolánek said that protectionism is always harmful and, in the case of the EU, it is illogical. We must learn a lesson from the crisis and say 'no' to isolation, 'no' to protectionism and 'yes' to cooperation.
He was so right to remind us all of the fundamental principle that underlines the EU. This honesty stands in marked contrast to the disingenuous and self-serving speech delivered by the British Prime Minister in this Chamber yesterday. Mr Brown's speech was long on hyperbole but singularly failed to mention the central fact that the United Kingdom will, under his leadership, have the longest and deepest recession of any industrialised nation. He ignored his role in putting in place and operating a fundamentally flawed financial regulatory framework. He ignored the enormous debt burden he has placed on the British people.
Europe needs no lectures from the British Government about what must be done to get out of this crisis. Europe and the international community now need to move quickly to restore confidence in our financial systems, to ensure a properly functioning banking system in which individuals, Mr Schulz, and businesses can place their trust and get banks lending again to boost confidence. We must hold firm to the principles of free trade and the single market, and I have every confidence that the Presidency will continue to work hard to achieve these vital goals.
- Mr President, just a week before the European Council, we asked the Council, here in the European Parliament, to agree on clear guidelines and concrete measures towards safeguarding employment and creating new job opportunities. The Council here today is a Council of silence and a Council of illusions. I am sorry, but I have not seen any concrete measures. Yes, EUR 5 billion, but what is that? That is 0.04% of this Union's gross national product. Investing in broadband is OK, but do not tell me that this is having any real effect on bringing down the free fall in jobs that we have right now.
You have not understood that this crisis is a very deep, serious recession. Business is demanding, workers are demanding, we are demanding: do more! The IMF has proposed that you invest 2% of GDP this year and next year. Mr Barroso, you said that we are doing well; we are investing 3.3%. That was what you said two weeks ago, but now it has increased to 4%. I ask myself: how is that? Well, the calculation is simple. Unemployment is increasing: when expenditure on unemployment benefits increases, the financial stimulus will increase. I guess that, when the number of the unemployed reaches 25 million in Europe, you will proudly stand here and say that our stimulus is now 5% of GDP. Please, we cannot do it in this way. You cannot do it in this way. What we need is real investment.
Mr Barroso, Paul Krugman has said that Europe is providing less than half in terms of real stimulus compared to what the Americans are doing. Can I appeal to you: please, each time that unemployment rises, do not tell people that you are doing more because the Member States are paying more in unemployment benefit. What you must tell people is that you are committed to a new recovery plan. I thank you for what you said today when you wished that this Employment Council on 7 May could be a true Employment Council. We are on your side and will support you in getting that.
We should look at President Sarkozy of France and remember that there was no limit on how many extraordinary summits the President of France held during his Presidency. Now it is proposed this summit on 7 May should be reduced to a troika.
This unemployment crisis will not disappear because we refuse to have more meetings. It will still be there. That is why I appeal to you: we have a recovery plan here; it is well documented. I know that the Commission President knows it and I am sure when we sit down together we can do more than we have done up to now. This is about the destiny of the European Union's economic, monetary and social efforts.
So, one more time: Commission President, let us hold a serious, broad-based, well-planned Employment Summit on 7 May. If you can do that, we will be with you.
(Applause)
- (DE) Mr President, ladies and gentlemen, the European Union has proven to be a stroke of luck in the financial and economic crisis and the Czech Presidency has also done a proper job thus far.
The extent and the deeper causes of the global financial and economic crisis prove that global macroeconomic management of the financial markets and the legal frameworks which apply to it need to be revised - at national level, in the EU and worldwide. Supervisory legislation must be amended and precautions for crisis management improved. Legislation governing the financial sector should have the effect of blunting rather than exacerbating economic cycles. However, more regulation does not necessarily mean better regulation; what we need is the right regulation.
The dramatic crisis on the international financial markets and the shifts that it has caused are a challenge to the liberal economic order. Erroneous decisions by governments in economic and financial policy and inadequate financial supervision by governments and the manifest collapse of a number of banks are reason to call for a reformed financial system, not a new economic system. The independence of the European Central Bank and its approach to monetary stability are right and have proven their worth.
We also have proof of how important the common market is to prosperity and stability in Europe. The internal market is playing a central role in shortening and dampening the recession in Europe. The Member States need to take fast, targeted and temporary measures to support the real economy, because we know that the EU can create prosperity if it continues to develop the internal market, but not if it is distributing subsidies.
The European Union must therefore continue to work consistently to complete the internal market and offer a framework for competition that works. However, it is also clear that the test has not yet been passed. The European Union must hold fast to its principles. There must be no relapse into outmoded thinking, into protectionism, into a policy of compartmentalisation or into a race for subsidies. The Czech Presidency stands for this and I hope that we can continue to count on that.
- (LV) Ladies and gentlemen, I would like to thank the Czech Presidency for the fact that under its leadership the Council has taken a significant step towards awareness of the real problems and also their resolution. I would like to highlight a few areas in which we need to continue to work. Firstly, there is the creation and preservation of jobs, with the emphasis not so much on social assistance issues, but chiefly on investment in infrastructure and business recovery, so that these jobs may be created. Secondly, the banks have received generous financial assistance in order to re-establish the stability of the financial system, but they are not in any hurry to take measures in the lending sphere. Here, what is needed is both European guidelines and also proactive measures by national governments, to make the banks aware of their duties at this time and to ensure that they recommence lending to both businesses and individuals. Thirdly, the Structural Funds are in fact the sole source of funds for businesses that will enable business activity to recover, and on the one hand we must increase both their accessibility and the scope of their activities, and on the other decrease bureaucratic obstacles, and increase the time allowed for the acquisition of funds. Thank you for your attention.
- Mr President, the UK Prime Minister, Gordon Brown, wants us to believe that he is now suddenly proud of European Union unity and that EU's countries are stronger together and safer together. He says now that banking regulation must be tightened up, tax havens tackled and the IMF reformed.
Mr Brown has not a shred of credibility now. His own record of managing the UK economy is one of negligence and catastrophe. He is an architect of the current economic crisis, not a saviour of the world. He favoured the light-touch regulation that is a direct cause of the problems in banking.
The impact of the downturn is, of course, being felt around the world. The devolved Government of Scotland is doing all that its limited powers make possible to stave off its worst effects, easing the tax burden on business through rates relief, speeding up investment in infrastructure projects, and prioritising training and skills development programmes to help people find work.
Scotland is rich in energy resources with tremendous potential to develop renewable sources such as offshore wind, wave and tidal power. EU support for development of clean energy generation and distribution will help not just the Scottish economy, but will also benefit fellow Europeans, contributing to energy security and climate change mitigation. I hope very much that it will not be long before Scotland can play an even more active and constructive role in the world as a normal, independent Member State of the European Union.
- (DE) Mr President, it surprises me that the President-in-Office of the Council, who lost a vote of confidence in his parliament yesterday, is being so harsh on the failed policy of the past. He says that the path taken by the US has been historically discredited. He clearly means that one should not rely on social stimuli in times of crisis and he has publicly stated that one should not push the managers of AIG into paying back their bonuses. However, he has also publicly stated that the responsibility for the financial crisis, for the economic crisis, can be limited to past action by the US and that he does not need to engage in self-criticism and question whether the strategy of commercialisation and competitive pressure and unbridled globalisation by the EU itself contributed to it.
In my opinion, this is clear from the relevant passages in the conclusions of the summit, which state that, in the current crisis, the renewed Lisbon Strategy, including the current Integrated Guidelines, remains the effective framework for fostering growth and jobs. However, it is then also very clearly noted in the reference documents that there must of course be a connection with the approach of sustainable public finances and, in this connection, with continuing pension reforms. That surprises me. It has therefore been worked out that continuing pension reforms is connected with continuing privatisation of the pension system, with an increase in the proportion of old-age care covered by capital.
This again strengthens two decisive causes of the current financial and economic crisis, namely reliance on the financial markets, despite the fact that the crisis was triggered by turbulence on the financial markets, and further sharpening of social divisions in particular. However, it was precisely the explosion of liquid money capital that led to this social division, to a division by income distribution. This is where the corrections should apply. I therefore fail to comprehend why the Commission and the Council failed to adopt the corresponding corrections during their summit talks.
If one talks of the Lisbon Strategy, one must also refer to the Commission's White Paper on Financial Services Policy (2005-2010), which relies on the integration of the European financial services market into the global financial services market and on the corresponding articles of the Treaties of Nice and Lisbon which, on the one hand, prohibit any form of restriction on the free flow of capital and, on the other hand, are pushing the financial institutions into putting an unobstructed flow of financial services in place. That stands in pertinent contradiction to any form of fight against the causes of crises.
- (NL) Mr President, with the Lisbon Strategy we are ensuring that Europe is able to continue to compete with the rest of the world economically. Clearly, that is only possible if everyone really does participate and if we ensure a good living environment, including in developing countries.
The agreement at the EU summit last week is not strong enough to instigate a new, sustainably-oriented economy. The economic crisis, the climate crisis and the energy crisis demand a new approach and that approach demands the necessary investment. The European Union must take a lead in that regard. We had expected an agreement on the funding of the Bali and Poznań climate deals. It is worrying that no such agreement was reached at the EU summit after protracted negotiations by the Ministers for the Environment and for Finance. Where is the EU's leadership when it comes to tangible funding? Kicking the funding of the climate plans for developing countries into the long grass represents a serious undermining of the climate agreements. That is not the leadership that is needed in the run-up to Copenhagen.
- (DE) Mr President, the big European vision has unfortunately made Brussels deaf and blind to numerous undesirable developments in the EU. As the crisis unfolds, the citizens are now paying the price for this; for neoliberal wrong turnings taken in previous years or for less than solid preparations for enlargement to the east, for which they now appear to be locked into a mortgage. Nor will the accession of Turkey, which is obviously a done deal, bring the required energy security; on the contrary it will only bring political instability, Islamism and a hole of billions in our finances.
The EU needs to emancipate itself at the forthcoming G20 financial summit from the role of vassal which it has played hitherto towards US policy and to implement strict rules and rigorous controls. It was Washington's long-standing refusal to engage in any form of regulation of highly-explosive financial paper that laid the cornerstone for the current financial dilemma.
Cuts need to be made during the crisis. There is sufficient margin for savings, for example in the uncontrolled growth of EU agencies. Increasing the crisis fund can only be a first step; we need far more plans in case a country goes bust and we need concepts for the massive social problems which will arrive as surely as an amen at the end of a prayer.
- (DE) Mr President, ladies and gentlemen, I should like to congratulate the Czech Presidency. Despite considerable domestic problems, it has managed to advance the European agenda during the worst economic and financial crisis for decades. These congratulations come with a request that the Czech Presidency complete its mandate in as good and targeted a manner as before.
When I listen to the Chairman of the Socialist Group, I think I am on another planet. He praises Mr Brown, who, before becoming prime minister, was Chancellor of the Exchequer and hence responsible for the financial policy and framework conditions of the European Union and the United Kingdom. It has been said here on numerous occasions that only a change in attitude on the part of the United Kingdom will allow us to introduce the necessary regulatory measures. How can someone who has obstructed that for a decade today be declared our saviour? I do not understand that.
The Czech Prime Minister's criticism of the US policy of increasing the money supply is justified from every point of view. You cannot resolve the problems with the very means that caused the crisis, namely an excessive increase in the money supply and too much living on credit. Living on credit is the problem.
The first priority, therefore, is to bring the crisis on the financial market under control, change the global imbalances, jointly address the tasks before us in terms of climate protection and the fight against poverty and implement a new morality in the world based on a social market economy. If we manage to do this in this crisis, then the Czech Presidency will have met all our expectations in full, regardless of what happens with the Treaty of Lisbon and the internal situation in the Czech Republic.
- (CS) Ladies and gentlemen, the President-in-office of the European Council, Mirek Topolánek, opened his speech today in the European Parliament with an attack on social democracy. I would like to say how typical and characteristic that is for this government. Instead of seeking agreement, cooperation and compromise in matters relating to managing the EU, Prime Minister Topolánek has sought and continues to seek dispute and conflict. These characteristics and this inability to cooperate are the real cause for the collapse of his government. I would like to remind you that it was not the opposition which deposed the government; it was MPs from the government's own party and from its coalition partner, the Green Party.
However, I do not want to focus on Czech domestic politics. I would like only to remind the Czech Republic of its responsibilities to the Union and to EU citizens as the country holding the Presidency. Ahead of us lie many tasks. The economic and financial crisis has of course already been mentioned. A Europe-US summit will be organised in Prague. We have an ideal historic opportunity with our partners in the US to cooperate on all of the issues of today's globalised world, from the economy and the environment to the resolution of conflicts in the Middle East, Afghanistan and so on.
In conclusion I would like to comment once again on the Lisbon Treaty. The Czech social democrats have always supported the European Constitution and have always supported ratification of the Lisbon Treaty. This was the case in the Czech Parliament and it will be the case in the Czech Senate once the vote is taken. I firmly believe that the Civic Democratic Party, whatever position it is in, will continue to be just as constructive and just as pro-European and that it will support this document.
- (LT) Every time we discuss yet another summit of Heads of State or Government to solve economic problems, we recognise that the results achieved are good, but, unfortunately, we lag behind events and the implementation mechanism for these decisions is unclear.
What must we do to avoid these problems?
Firstly, countries must evaluate the effect of integration on their own national economic policy. Now decisions are often taken on the basis of past history, how we behaved in situations of crisis. Unfortunately, we live in an integrated European Union with a common market and most often all those decisions fail to have the sort of effect they once had.
Secondly, some sort of temporary institutional framework must be created for the decision implementation mechanism. Wait until the Lisbon Agreement is ratified? People's lives do not wait, we have to take decisions today. It is obvious that there must be greater coordination between the countries in the Eurozone and non-Eurozone countries. How can this be achieved? I believe that a mechanism for closer cooperation could be based on the so-called exchange-rate mechanism, or in English the ERM II. This would help bring both Europes, new Europe and old Europe, closer together and find a consensus.
- (PL) Mr President, during the recent European Summit many subjects were raised. One of these was the question of the Eastern Partnership and alternative routes of gas supply. It was decided for the moment to allocate small amounts to these objectives, but it is without doubt a step in the right direction. Europe is facing a huge economic crisis and must look for effective ways out of it. However, we must not depart from our guiding principle of solidarity. We should be especially sensitive to the problems of new Member States.
Although matters related to climate change were discussed at the summit, it can be seen in practice that the crisis which has hit us is marginalising that extremely expensive pseudo-scientific project. Financial means designated for that purpose should be diverted to an effective, united fight with the effects of the crisis. The domestic situation in the Czech Republic should not in any way interfere with this.
- (DE) Mr President, I was delighted to see Mr Vondra here in plenary this morning and I am delighted about the signal from the Presidency that it will continue working. In my opinion, we shall be doing Europe a disservice, precisely in these times of crisis, if we do not all pull together and help the Czech Presidency to function. From what I have heard from the Czech Republic, the government will remain in office and at the helm, because the majority which teamed up together yesterday does not suffice to support a new government. I believe that, in the crisis, this type of stability, by which I mean solidarity with the Czech Presidency, is indispensable. I also call on many western Europeans, such as the French, to rein in their malice towards the east, as it was with the referendum in France that the European crisis ultimately started.
I would like to see more courageous leadership as far as the question of climate is concerned and inclusion in what is needed now. We need to dare to try something new if we are to make headway in this crisis. My honourable friend was right; we are living on credit. However, we are also living on credit as far as the environment and climate are concerned. We have endlessly squandered resources. We are not managing the economy in a sustainable manner. The UN, Ban Ki-moon, the World Bank, everyone is telling us that what is happening now in China, what is happening in South Korea, with more than half the national short-term economic programme being dedicated to climate protection and sustainable development, is the right thing and that this is where the future lies. Unfortunately, the European Council is not currently mustering up that much courage. Unfortunately, I do not believe that the Czech Republic alone is to blame.
- Thank you, Mrs Harms. You are quite right. We are all sinners - some more than others.
- Mr President, in the midst of this economic crisis, a crisis conceived and driven by failed policy at Member State and EU level, the protection of jobs and creation of new employment must be the absolute priority. The haemorrhage of jobs must be stopped. This will require proactive interventions by Member State governments.
Free-market theology must not stand in the way of doing right by workers. The light-touch regulation of the financial markets was always a road to rip-off and corruption. Obsessive deregulation and privatisation of public services will equally end in tears.
So, is the common refrain that we must learn the lessons of this economic crisis genuine? That is the question. If it is, then the case for fundamental change in EU policy, and indeed EU Treaties, is now unanswerable and should be the stuff of EU Council deliberations. The Lisbon Treaty is old hat. It is a charter for the policies of failure. We need a new treaty for a new time.
- (FR) Mr President, the Presidency conclusions from the last Council make for amusing reading. They resemble a victory statement of routed armies everywhere. They have the pathetic quality of such statements, up to and including where they repeatedly affirm that, with the crisis coming to an end, the EU will build a stronger economy for the future, and where they reaffirm the Lisbon Strategy, while in fact it is going completely off the rails.
It follows that, as they shut themselves away in their glass towers, Eurocrats, Europhiles and ultra-Europeans of all kinds end up no longer having a grip on matters. Everyone is well aware that the euro zone was the first to enter into recession because it had the lowest growth rate in the world for eight years. However, it was also the one that had the greatest difficulties in terms of its competitiveness and employment situation. Above all, it is the euro zone that, due to the general trend of stripping nations of their natural defences, is the worst equipped to react.
In reality, the only virtue of the crisis is that it will wake up populations lulled by financial expectation facilities and anti-national propaganda. Only the Member States will have the legitimate instruments needed for any far-reaching action, and they will have to remove the shackles of the EU and the euro if such action is to be achieved. For the people of France, at least, it is becoming increasingly clear that there will be no safety without France, no France without French policy, and no French policy without national and popular sovereignty.
- (IT) Mr President, ladies and gentlemen, it seems to me that at the centre of this debate there remains the dogma that the banks should be central to the economy and that the process of globalisation should also be a fundamental part of our economic future.
That dogma is completely wrong. We should return to our society's traditional economic vision of social justice and genuine production. Since we all eat, go to sleep at night and dress ourselves, we should concentrate our activities and our efforts on enhancing agriculture, on building houses and on the manufacturing and craft industries.
Without this new vision we will fall into perpetual crises where usury by the banks will continue to control people and injustice will be central to our lives.
- (CS) Mr President, I do not even know to whom I am talking, since the Czech Presidency is not even trying to attend. My congratulations on the results of the summit. The increase in IMF resources, the doubling of the crisis fund, the Eastern Partnership, the support for strategic infrastructure and the support for Nabucco all amount to a fulfilment of the 'Three Es' of the Czech Presidency. It is a pity that preparations for Copenhagen are lagging behind and the Czech Presidency has not made use of our work on the energy-climate package.
However, we are not dealing with any of that today. Your Presidency, just like your government, represents the politics of double standards. When in Europe you pose as sympathetic Europeans and great integrators but at home you talk about how you are going to walk all over them and you talk about the Lisbon Treaty as if it were no more than a scrap of paper. You have failed to integrate your own government. The election of Václav Klaus as President also belongs to the politics of double standards. It is the aim of millions of Czechs and Moravians to cement our ties to Western Europe, which will help us to overcome the worst crises. This aim cannot be achieved without ratifying the Lisbon Treaty. The Treaty is now under serious threat and this is partly also your responsibility. If you continue to govern in any form, you should make a clear stand for ratification. There are social and political elites in the Czech Republic who want ratification and who are ready to support whomever will follow it through. My own party, the European Democratic Party, will do all it can for ratification.
The second serious omission is the euro. You can participate in the G20 summit and represent Europe at the summit. It is important for Europe to defend its regulatory measures against the US and not just to submit to a policy of excessive stimulation packages which can lead to hyperinflation. It is important to have a European Securities Commission and to maintain the stability pact. However, this also applies to us back home and it is your party that has kept us out of the euro zone for many years.
Mr Topolánek, the proposed measures are excellent. At present they are only proposals. As Mrs Merkel has said, what matters is implementation. What is needed is the political will and unity which will make it possible to translate this into reality. You were talking about a crisis of confidence. That is what we have here. Get the Lisbon Treaty completed, change your position on the euro and facilitate the rapid drawdown of structural resources. Otherwise you will find it difficult to represent the 60 to 70% of Czechs and Moravians who do not want to deal on unequal terms with Europe, but who do want to live in Europe in a normal way.
- (SV) Mr President, there is an issue that concerns a large number of European citizens today. It is increased unemployment and the wider gaps that it entails. They must have been extremely disappointed with the results of the most recent summit. Absolutely no strategy for dealing with rising unemployment was established at that summit. They say that they have already done what needs to be done. They also say that the summit that should have taken place at the beginning of May will no longer be a summit. It will now be a troika meeting. This is a clear signal to citizens that the EU's leaders do not see employment and combating unemployment as a priority.
The European Parliament is not involved at all - one month before the European Parliament elections. Mr Barroso has called for discussions today, but the Council's conclusions do not even mention the European Parliament.
I would like to say something briefly about automatic stabilisers. GM, the United States and Sweden have been mentioned in the debate today. It is true that we, in Sweden, have better social insurance systems, but the reimbursement rates have fallen from 80%. Car workers who become unemployed will currently receive a pay-out of something in the region of between 50% and 60% of their pay. Thus, it is not quite so wonderful any more.
Finally, I would like to say a few words about mobility. Mobility is important within the EU and so is the fight against protectionism. However, the Commission and the Council need to take responsibility and ensure that equal pay for equal work applies throughout the EU. Then we can also work to promote increased mobility and to combat protectionism.
- (NL) Mr President, a lot has been said about how much money we actually need to set aside in order to combat this economic crisis. We could discuss that for many hours. I believe that it is also necessary to take account of future generations and not to leave all the problems to them to sort out. Alongside that though, the issue of what we spend that money on is perhaps even more important. It does worry me when I see the reflex reaction of throwing money at the old industries and old technologies yet again, in an attempt to prop up ailing industries.
It is also striking that, in the Council's conclusions, the sections on the economic crisis and on energy and sustainability are just treated as two separate issues, when the time is actually ripe for these two issues to be tethered together. I would not want to be as pessimistic as Mr Turmes was earlier on, but now really is the time to invest in new technologies and in knowledge. It is intolerable that billions are being poured into the car industry while savings will have to be found when it comes to education. We have definitely got things the wrong way round there.
Another point is the solutions for Eastern European countries and countries that are not in the single currency. These countries are being let down somewhat, with a sum of EUR 50 billion being mentioned. I wonder whether the Council and the Commission are also considering the option of accelerated accession to the eurozone for those countries that are not yet members, given that the stability and the strength of those countries are in the interests of Europe as a whole.
Finally, I am very concerned by the use of nationalistic language and the tendency of all the national leaders to lean towards 'our country first' solutions. We all need to take the rise of the far right seriously and we all need to ensure that we tackle it before the elections.
- (GA) Mr President, I would like to give my support and congratulations to the group of European leaders that met last week.
As regards Ireland, it is now very clear that the bottom line is that we want to get support from the European Union in Ireland. Our economy was strong but has been weakened, just like economies all over the world at present. It is clear to us that we will emerge from this crisis by working together and that the biggest challenge that Europe currently faces is to cooperate and to strengthen the economic unit that we have, so that we will be able to support each other - rather than weakening the Union as is suggested. It is also clear that the fundamental rules laid down in the Lisbon Treaty are needed now more than ever. As an old saying in Ireland goes: 'there is no strength without unity'.
- (NL) Mr President, at every European summit we really can complain that the European dimension does not come through strongly enough in the decision-making process. I, too, had expected a truer European dimension in the approach to the crisis. That said, however, in the current times it is more important to implement what we have decided, rather than to harp on about additional plans whilst managing to forget to implement what we have decided. For that reason, I think that we, in Parliament, together with the Council and the Commission, must now give priority to actually implementing what we have already decided. In that regard I am entirely behind the Commission's approach.
We must also show that we really are united around the global approach to the crisis, and I do hope that it will be the case, both in Copenhagen and at the G20, that Europe is able to speak effectively with one voice. In order to be able to speak with one voice, however, we have to ensure that we do not jeopardise our achievements internally, that the internal market really does remain an internal market without internal protectionism and that we reinforce the single currency. We must learn our lessons and increase the funding for the European Central Bank, as well as providing funding in order actually to be able to act with a European dimension. We must also ensure that enlargement really does take place and that we also show solidarity with the new Member States in these difficult times. That is what the European Union is for. Solidarity with less-developed countries must also form part of the European Union's global approach.
I will conclude with a quick word about the Treaty of Lisbon. We, Parliament, must set out our position clearly. We must know for certain what is going to happen straight after the European elections. That, however, requires that Parliament really does adopt a single position and it is for that reason that I cannot really understand the Bureau's view that there is no need for us to debate the reports on positions in this House. I urge that we revise this view in order to enable us to negotiate with the Council on the basis of a position taken by this House.
- (FI) Mr President, the best way to improve energy security in Europe is to increase energy efficiency and the use of renewable energy sources. All the Member States need to invest in these areas, and they need to do so right away, otherwise we will not reach the targets of our own climate package.
This sort of investment is furthermore especially suited to our times. By investing in energy efficiency and renewable energy we create, as has already been said here more than once, new, sustainable jobs, but that way we also establish a basis for a low carbon economy.
Now we need real action. Unfortunately, the summit was unable to convince people of this. All in all, every cure for the economic crisis should have as its aim the prevention of global warming reaching a critical point. This must also be the outcome of the meeting of the G20 countries. When Europe speaks with one voice, the United States of America will also then adopt this same objective.
- (SV) Mr President, the Berlin Wall fell almost 20 years ago. In the current difficult economic situation, we have once again been able to discern the construction of a new wall in Europe, this time an economic wall. This must not be allowed to happen!
Even though extra resources have been granted to assist countries in difficulties, the level of commitment of the EU's leaders seems to have been mixed. It is worrying that Renault is moving it production from Slovenia to France. We must not allow the spectre of protectionism to wreak havoc once again. The cost of failing, once more, to keep Europe together is far too high. History will punish those who fail in their responsibility. It was therefore good, yesterday, to hear Gordon Brown's clear message when he declared 'we will not walk away!' The same must also apply to President Sarkozy.
There is every reason to welcome the proposal by the de Larosière Group. It is a balanced proposal that will mean that the EU will avoid over-regulation, but that the monitoring of the financial markets will be significantly strengthened. The European Central Bank will have an even more important role. The national supervisory authorities will also be given a better opportunity to coordinate themselves and exchange information. Policy must be appropriate even in times of crisis. Proposing regulations that hinder rather than help must not be our response in difficult times.
- Mr President, the Council's declaration on the Eastern Partnership is most welcome. As rapporteur on the eastern dimension of the European neighbourhood policy, I support closer relations with the six countries to the east. The announcement of EUR 600 million for the Eastern Partnership is excellent and I welcome the proposed European Neighbourhood and Partnership Instrument spending on improving EU energy security through better storage facilities for oil and gas and building new pipelines.
The Council also rightly supports the newly conceived EURONEST parliamentary assembly, which will encourage the resolution of frozen conflicts, such as the Nagorno-Karabakh and Transnistrian disputes. However, the Eastern Partnership must not be used to stall the EU membership ambitions of countries manifestly entitled to apply for such status, namely Ukraine and Moldova.
The Council has also rightly decided to double the assistance package for financially distressed non-eurozone countries in eastern Europe, from EUR 25 billion to EUR 50 billion. This measure will help stabilise countries like Hungary and Latvia. However, we must not forget Ukraine either, which is suffering severe financial turmoil. A banking collapse in Ukraine could have catastrophic contagion consequences in countries elsewhere in eastern Europe, and also in Italy and Austria, whose banks are the most exposed to the Ukrainian market.
Finally, while I fully accept the right of Turkey and Russia to be observers in EURONEST, neither country should use this position for its own foreign policy ends. The members of EURONEST are sovereign states with the right to decide their own Euro-Atlantic aspirations. The suggestion by Russia's Foreign Minister, Sergei Lavrov, that the Eastern Partnership is a means for the EU to expand its sphere of influence abroad is absurd. Such language belongs to the Machtpolitik Cold War era, not to modern diplomacy. If anyone seeks a sphere of influence, it is Russia, as underlined by last summer's war against Georgia and the Kremlin's intermittent political destabilisation of countries such as Ukraine and the Baltic States.
- Mr President, my congratulations on your pronunciation of my rather difficult name!
The Conservatives here and in Member States are like naughty children. Having stamped their feet for years, demanding deregulation of banks and shadow banking, they are now prepared to swallow strong regulation - but only if we pretend that it was their idea all along. However, they are still childishly demanding deregulation of the workplace, flexibility - meaning no protection, no security and cuts in social services. That, my friends, is a recipe for fanning an uncontrollable forest fire.
President in-Office Topolánek chose Sweden as a comparison to America. Why not the Czech Republic? Why not Ireland? Simple: the Irish Government is tearing the heart out of health services, education, childcare and training. It is deepening the sense of insecurity in Ireland, creating more unemployment - when they should be keeping people in work - and failing to do anything to help small companies to survive. I believe that there needs to be a change of government in Ireland and a change of attitude in the European Council. Let us have an Employment Summit for all Member States on 7 May.
- (IT) Mr President, ladies and gentlemen, the irony of fate would have it that this stage of the debate is being held without the President-in-Office of the Council, who should have been with us; Mr Topolánek is not here. Yesterday, however, we had the debate on the strategy and future of Europe in view of the G20 with another president, who by contrast had to ask for and was given an invite, it is not clear on what grounds, aside from the obvious reason of the role being played by his national state.
Why do I begin with these perhaps unpleasant remarks? It is because the economic and financial crisis facing Europe is also an institutional crisis, shown clearly by the fact that the President-in-Office of the Council has to leave halfway through the debate due to his internal political problems. The same thing can be seen with the economic crisis; that is to say the response has been a national one only, there has been no response from Europe, no European response, even in terms of the budget. It is all very well to cite EUR 400 billion, but we know that this money is almost all taken from national budgets. President Barroso, I do not believe you have done enough in recent years to make governments and national states aware that there is another Europe, which does more than just coordinate states; that the Union itself has a political function.
Since President Topolánek has spoken of extending the Eastern Partnership to include Belarus, I shall end by mentioning the name of Yana Paliakova, who was driven to suicide by the Belarusian authorities, to emphasise that these partnerships should be more interested in law, democracy and freedom and not only in doing business with dictatorships of the worst kind.
. - (RO) The conclusions drawn by the Council are consistent with the crisis which Member States are going through.
We must welcome as an extremely positive result the agreement on energy projects and broadband Internet. The inclusion among these projects of the Nabucco gas pipeline and the interconnections between Member States, such as those between Romania, Hungary and Bulgaria, may help avoid a crisis similar to the one in January 2009.
Using energy sources from the Caspian Sea region and making the most of the Black Sea's strategic location are an essential condition for guaranteeing the European Union's energy security. The policies developed as part of the Eastern Partnership must include without fail the maximum possible use of these areas for the European Union's benefit.
I was surprised that the recommendations made by the ECOFIN Council did not take into account the measures which the new Romanian Government announced through its government programme and has started to implement by adopting the 2009 budget.
Decentralisation with the aim of strengthening local autonomy and the channelling of resources into investments in priority areas like infrastructure or energy in order to preserve and create jobs are two of the measures already initiated by the Romanian Government. The reduction of expenditure through budget allocations and the launch of education system reform as a priority are other measures which can be added to this.
The implementation of the proposals included in the Council's economic recovery programme, particularly with regard to bringing forward the allocation of resources as part of the European programmes, and the approval of state aid, especially in the car industry, would provide real support for reducing to a minimum the effects of the crisis, not only in Romania but in very many other European Union Member States as well.
- Mr President, the crisis we are dealing with is not a crisis in the system but a crisis of the system; an economic system crisis and a crisis of democracy as well. Not only has financial credit contracted but also social credit. We can already see in the streets of our European towns the signs that warn us of the mistrust and unrest at social level, which could lead towards political and social upheaval.
Therefore, a social European Union summit, leading towards a European pact on employment, is a must. A social summit should agree, among other things, that those companies laying off employees should not distribute dividends, that transnational companies must negotiate not only with national trade unions but also with European trade unions, that there cannot be business profitability without social solidarity.
This global crisis is aggravated by a crisis of European integration. There are Member States hosting mother-company economies and Member States with economies of subsidiaries. The former are members of the euro area, the latter are not. Programmes to facilitate the stabilisation and integration of the latter are crucial for the survival of the former. The European Union cannot survive with new demarcation lines.
- (PL) Mr President, we can talk selectively about the summit from the point of view of two time scales. The longer time scale includes strategic measures, in which I include the matter of our Eastern partners, including Belarus. I think this is justified and will be good for the EU, for our Eastern neighbours and also for future relations with Russia. Financial support is essential, and although this may meet with criticism at a time of crisis, I am convinced that it is worth investing in Eastern affairs. If the Eastern strategy is successful the EU will show itself to be a serious player on the global political stage. I am not thinking of the EU as an organisation, but rather that the effects of joint action will argue in favour of the expediency of further European integration.
The second dimension is limited to the present, and thus to the crisis, a symptom of which is, among other things, job losses and the financial helplessness of citizens. There is no single panacea for this, but the broad strategy of governments and the EU should include attention to the needs of small and medium-sized businesses. This is because, firstly, while in the crisis workers only lose their jobs, entrepreneurs who are in difficulty may lose their job, their workers and the whole business. Owners of small businesses are the most flexible and will probably fare best in the current difficult situation, and because they constitute most of the economic strength of Europe they can influence the entire economy.
Mr Barroso, if financial collapse turns into psychological breakdown, then we will be in the midst of a real crisis. As long as motivation and the will to be doing something is alive among the people there is always the chance that things will start to improve, and in this area EU measures are a very significant element, for which we are accountable. I wish us all success in this matter.
- (PT) The summit's response was not ambitious enough. Where is the firm commitment to abolish tax havens and offshore financial centres? Where is the decision to moralise the salaries of banking executives? President Barroso, it is right to say the rich should pay for the crisis, because it was they who caused it.
With regard to the employment summit, this cannot be a mini-summit because employment is not a mini-problem; it is a major problem affecting individuals and families. This is not the way to restore people's trust.
Lastly, I heard someone say that they do not need socialist proposals. That is an arrogant statement. If the defenders of neoliberal doctrine had listened to the warnings of the socialists, we would not now be embroiled in this crisis. Will they never learn? If they have not grasped the gravity and depth of this crisis and if they have not grasped what caused it, then I fear the worst. I fear that the crisis will continue for many years, which is not what we want.
- Mr President, I think the encouraging result achieved by the Council is that 27 Member States can now go to the G20 with a common position. This is a major achievement, and it is only fair to congratulate Prime Minister Topolánek on his constructive role as a Council. I can share his view that the success of the Council was the EU's refusal to go down the easier route of massive bailouts and nationalisation.
The unfortunate Czech Government crisis now leaves the Commission and President Barroso with enhanced responsibility to steer the Community out of crisis, providing for coherence and stability. At the same time, the Commission has to offer more flexible mechanisms for the timely use of additional money decided by the Council. Implementation procedures can be too clumsy and time-consuming. It is especially important to accommodate framework conditions for small businesses and for innovation. Now it is really time to invest more in research, education and training.
However, economic depression is not a time for moral depression. As usual a crisis provides opportunities for reform. The financial crisis in fact originates in the crisis of values, so the recovery must start with strengthening our common values, starting with an enhanced commitment to solidarity. And, most importantly, the crisis is no excuse for protectionism. On the contrary, we are bound to act together with the understanding that, by supporting each other and committing ourselves to reforms in the spirit of the Lisbon Strategy, the crisis will make Europe stronger.
- (HU) Mr President, the European Commission and the Council have succeeded, in spite of the countervailing forces, in preserving the unity of the European Union. This summit was rather successful: it protected the single market, spoke up against impending protectionism and, last but not least, offered new assistance to the Central and Eastern European Member States, which are struggling with increased difficulties.
I would like first to thank President Barroso, since the financial assistance to the region has been doubled, having been raised to EUR 50 billion. The Prime Minister of Hungary suggested a year ago, and at this summit a decision in principle has at last been taken, to create a supervisory system for financial markets and banks.
Once again, the summit dealt with the point that parent banks are responsible for their subsidiaries, as my colleague Adrian Severin has also emphasised, and a very important step forward has also been taken with regard to energy security.
- (LT) First of all, I would like to pay my regards and thank Prime Minister Mirek Topolánek; we all understand very well what it means to hold the Presidency of the European Union and what it means to hold the Presidency of the European Union faced with the global financial crisis and the economic recession. Therefore, I sincerely wish the Czech Republic success meeting new challenges and leading the European Union up to the middle of this year.
The Brussels European Council: today many of us are repeating figures, reflecting agreements reached at the European Council like a mantra. EUR 5 billion for strategic energy projects and broadband Internet. EUR 50 billion for non-Eurozone European Union Member States for payments and to equilibrate the balance of payments. EUR 75 billion for the International Monetary Fund. EUR 600 million for the Eastern Partnership. Of the EUR 5 billion mentioned, EUR 175 million would go to the energy bridge, linking Sweden with the Baltic States, which until now have been an island separated from the European Union's energy market. Is this a lot or too little? Is the glass half full or half empty? Under normal circumstances, I would judge the results and agreements achieved by the European Council as satisfactory. Of course, we hoped for more, of course, we hoped that a better funding plan for European economic recovery would be agreed. However, having considered all the manifestations, all the displays of nationalism and protectionism, I think that the agreement reached is undoubtedly a good expression of solidarity, and I would like this to be a starting point, a good beginning for further work.
- (ES) Mr President, Mr Barroso, only a united Europe that prioritises world growth and employment will be able to lead international action for economic recovery, strengthen crisis prevention and crisis management, improve the regulation of financial systems and support the most vulnerable countries in this first global crisis.
The G20 represents the majority of the population (two in three people) and 90% of world economic activity. Its responsibility is to provide a concerted, effective and sustained triple response to stimulate demand and the real economy with future investments, to re-establish lending and to promote robust international financial regulation and supervision that provides transparency, stability and appropriate incentives, that eliminates systemic risks and that ensures that we do not go back to square one.
We need a new economic order and a global system of governance for the 21st century that will correct the causes and imbalances at the root of the crisis and that will promote sustainable development through an open economy based on solidarity.
- (HU) I welcome the decision of the Council with regard to the position to be put forward at the G20 summit. I am pleased that our political leaders have recognised that measures to address the global crisis and the fight against climate change are closely related.
The essence of the 'Green New Deal' development plan put forward by Prime Minister Gordon Brown and President Barack Obama is to link economic stimulus with environmental investments and with support for increased energy efficiency and environmentally friendly technologies.
I do not, however, share the Council's view that progress in the implementation of the European economic stimulus programme accepted last December is satisfactory. Although it will be some time before its positive effects on the economy are felt, there is no doubt that the large-scale budgetary package, representing 3.3% of the EU's GDP - that is, more than EUR 400 billion - will generate new investments and create jobs.
However, the programme made only a very small contribution to transforming the EU into a low carbon dioxide-emitting economy. Although we speak emphatically of improving energy efficiency and energy savings, yet more attention and funds are directed to the energy providers, to diversifying supply routes and to promoting the EU's energy interests vis-à-vis third countries.
Undoubtedly we need to develop the energy infrastructure, but not at the expense of reducing consumption. The European Union continues to be committed to playing a leading role in the Copenhagen global climate agreement. In order to do so, however, we urgently need to agree on the development of a global carbon dioxide market, on financial compensation for developing countries, on technological support and on capacity building, as well as clarifying at last the principles of burden-sharing among Member States.
- Mr President, I wish to begin by thanking the Czech Presidency for the successful summit. I think the summit has come up with a number of important decisions, but at the same time I am of the opinion that we need more, and we need to move faster.
When we go to the G20 meeting in London in a week's time, I have the impression that we are still too integrated to act alone and too divided to act together. I see three main priorities that we should focus on.
The first, of course, is jobs. Millions of people in Europe are afraid of losing their jobs and, frankly, I do not understand the position of the French President in opposing the summit: a fully fledged summit is something we need at this moment.
Second, I am happy that we managed to eliminate - partly, at least - protectionist tendencies. Nevertheless, they are still alive, and I think solidarity is the key.
The third point: the key is to restore confidence in the markets. I am not even of the opinion that there is too little money in the market; I think there is enough money. The problem is to transform this money into effective demand, and for that to happen we need to restore confidence among households and enterprises.
- (IT) Mr President, President Barroso, ladies and gentlemen, the question of the combination of measures for support and stimulus and regulatory measures is one of the major questions on the international agenda. The tensions that exist, reflecting the different strategies adopted by the large economies to tackle the crisis, will, it is hoped, reach some sort of resolution at the G20 summit.
It is no secret, in fact, that Washington insists on the need for a further collective commitment for the adoption of national measures to stimulate demand and revive the economy, while at the Commission in Brussels, the prevailing belief is that all useful and necessary moves in this regard have already been made and that it is now time to wait and see the results of the anti-recession measures brought in by the Member State governments.
In the same way, it is no secret that Europeans believe we now need to concentrate on the aim of restoring the credibility, stability and reliability of the financial markets, by adopting stricter regulatory provisions and more effective monitoring systems for the banking and credit sector, while in Washington, opinion favours an argument of prudence, based on the idea of incisive reform of the regulatory framework and surveillance mechanisms.
To be honest, I do not think it is helpful to pit these solutions against each other. Instead, we should find a combination of the two, and in this sense, above all, the European vision must prevail, as the European method for which the Commission is guarantor, or prophet even. I have no doubt, President Barroso, that you are the right man to give shape to our hopes and bring us out of the abyss.
- (ET) Several important matters were agreed upon in the Council. Energy and broadband projects and the decision to increase the support fund for Eastern European countries are a good sign.
For me, however, one sign of what the European Council did or did not achieve is what our Prime Minister said when he returned to Estonia - namely, that Europe was returning to its fundamental values. He was referring to the fact that Europe was beginning to lose interest in further stimulus packages, and there are signs of a return to conservative budget policies. As a representative of an ultra-liberal party, his view is not surprising, but it reflects the more general problem that government leaders with certain ideological backgrounds are not prepared to take courageous steps that demand vision, and to implement measures that could conflict with their ideological beliefs.
A few days before the meeting of the European Council, we heard from Nobel Prize winner Paul Krugman that the European Union stimulus package is perhaps not enough. We may need not 400 billion, but 500 billion this year, and a total of 3 trillion may be required. Thus we need united action and a pro-active approach, not the invisible hand.
- (ES) Mr President, President of the Commission, I will begin by expressing my concern that the Summit on Employment, to be held in May, has been replaced by a troika meeting, however open this may be. I believe that this decision takes us back to 1996, when employment policies were considered to be policies solely for the Member States.
Secondly, with regard to monetary policy, I, along with the whole of my group, am an advocate of radical independence for the Central Bank, but independence does not equate to immunity from criticism.
I would like to say at this point that I would have liked the European Central Bank to have been more daring in reducing interest rates, given their impact on European exports, and for it to have been more generous in setting the deadlines for the repayment of the loans granted: the Federal Reserve makes three-year loans; the Central Bank's loans, however, are for only six months.
Once again, in relation to monetary policy, I would like to make a comment: I hope that the rescue plans for financial entities and the possible plans to purchase toxic or damaged assets do not translate into competitive advantages for the banks that receive aid as compared with those that have conducted themselves more prudently and do not need aid.
With regard to fiscal stimuli, during the course of the morning we have had a considerable debate. Is it enough? Is it too little? Is the United States doing more than us? Whatever the conclusion of this debate, what is certain is that we are seeing the largest fiscal stimuli that our generation has experienced since 1929.
This compels us to coordinate action taken on either side of the Atlantic, and this coordination must be much closer on two issues: completing the Doha Round, to send a signal against protectionism to the whole world and, secondly, a joint examination of world imbalances, which are at the root of this crisis.
With regard to the stability pact, I note certain contradictions in the Commission's position. Today's debts are tomorrow's taxes and the Commission ought to ensure that national measures are linked to the Lisbon Strategy and do not jeopardise the sustainability of finances. In order to do this, it needs to monitor with the utmost attention the plans to regain the correct position of those countries - including my own, since I am Spanish - that have strayed into an excessive deficit situation.
Mr President, I would like to thank you for your generosity with the time, which I have certainly noticed.
- My dear sir, we are against monetary inflation and we are also against speaking time inflation.
- (FR) Mr President, in 22 pages of European Council conclusions, only one tiny phrase addresses the problem of the future of the automotive industry, of a European industrial policy. Is this a practical response to the expectations of 12 million workers in the sector and to the concerns of 6% of the European Union's working population? Is it a match for what is at stake? There is no proposal for a European plan, no prospects for the automotive industry, and no will to coordinate national policies.
On 19 November 2008, I took the floor in this House on behalf of the French socialist delegation to question all of the European stakeholders responsible. I expressed my wish for a new car deal and for a solidarity-based, structured, swift and effective industrial policy in the short, medium and long term that would provide a coordinated response from the Member States and the Union.
Four months later, following a joint resolution by several groups, we are again laying emphasis on the future of the automotive industry. What is stopping you from reacting, from acting, from rising to this challenge before it is too late? This is not rhetoric, Mr Topolánek, this is a call for action.
- (FR) Mr President, it is difficult not to hide one's disappointment at the end of this summit.
If self-satisfaction and fiction were instruments of economic recovery, then we might call it a success. I know that the economy is largely about psychology, and that we must try to restore confidence, but, ultimately, when the crisis worsens to the point where all the Member States are plunging further into recession and unemployment is dramatically rising, hearing the Council declare that it is confident about the EU economy's medium- and long-term prospects and that it is determined to do everything it takes to revive employment and growth, is all the same rather astounding.
Determined to do what? The agenda for this Council has already been expurgated of any proposals that might have related to employment. That was postponed until May. In the end, the May employment summit has itself been transformed during this Council into nothing more than a meeting of the troika. It appears that it was President Sarkozy who succeeded in convincing the other Member States that there was no need to draft proposals making employment a priority of the European Union's operations. This calls to mind an opt-out that had already been requested previously by other governments, by a UK conservative government, in relation to the entire employment strand of the European treaties.
So, today, Mr Sarkozy is calling for an opt-out from employment policies. What would be worrying is if this approach were to rub off on all the Member States. I am not overly surprised that your Commission, Mr Barroso, which has in some ways sidelined the European social agenda during its term of office, which has created an opt-out in relation to the European Union's social and employment priorities and which has yielded by obeying that order given just now by a member of your majority, the conservative European People's Party (Christian Democrats) and European Democrats, but I do believe that it is truly disgraceful and that, when it comes to coordinating not only recovery policies but also employment policies, it is the workers who are ultimately going to pay the price for this non-Europe.
A work of fiction, too, are these EUR 400 billion that you are adding up, as they are the sum not only of national recovery plans but above all of policies that are not even national recovery policies since they are just infamous economic stabilisers, that is, the increase in social expenditure linked to the increase in unemployment. You have put a further EUR 5 billion on the table, but it has pained you to do so.
I therefore believe that, on the contrary, we now need a real recovery plan like the one being introduced by the United States, which has put more than USD 780 million on the table, and coordination of the efforts made to support workers coping with the crisis. We also need demand, which is another factor that will prove far more effective than self-satisfaction when it comes to reviving growth, and to restoring confidence and the dynamism of our economy.
- (DE) Mr President, Mr President-in-Office of the Council, Mr President of the Commission, you will see that it was better that I sat over here.
Firstly, unlike Mr Schulz, I should like to say that the Czech Presidency under Prime Minister Topolánek has so far been an excellent Presidency.
(Applause)
I am proud that this was and is the first Presidency from a former Warsaw Pact country and it deserves all possible support in that it symbolises the unity of Europe.
The second point I should like to address is that we are now in a difficult situation in relation to the Treaty of Lisbon. I should like to endorse the request that Prime Minister Topolánek and the opposition leader Mr Paroubek sit down together and negotiate responsibly, because domestic policy problems cannot influence the fate of the whole of Europe.
My final comment is to Mr Schulz: My final comment is to Mr Schulz: Gordon Brown obstructed regulation of the financial markets and Gordon Brown and German Minister of Employment Scholz from the SPD are obstructing a compromise in the Working Times Directive in keeping with the resolution by the European Parliament. Mr Schulz should not try and tell us that he alone advocates social Europe. Precisely the opposite is true.
- (RO) The economic crisis is taking a serious toll on Europe's enterprises and citizens. Member States' economies are showing a significant downturn, SMEs are going under and employees are losing their jobs.
Along with other fellow Members, I gave a letter to President Barroso about the situation of employees in the metallurgy industry in Romania and France, who are becoming technically unemployed, while receiving 70% of their salary. We have requested a review of the terms for accessing the European Social Fund and the European Globalisation Adjustment Fund in order to support more employees who are seriously affected by the economic crisis and job losses.
The European Union needs economic development and Europe's citizens need jobs and decent wages. The European economic recovery plan introduced in November 2008 has remained just words. Unfortunately, energy efficiency, which can create jobs, does not feature in January's regulation.
- (DE) Mr President, ladies and gentlemen, I too should like to congratulate the Czech Presidency. Yesterday's deal on roaming was sensational and the citizens of Europe stand to gain from it.
The energy and gas package has been sorted out and numerous other points have been negotiated exceptionally well by the Czech Presidency in our opinion. The same applies to the motivation of the European people, especially in times of crisis, to praise those who make a superhuman effort. That is why we should also support Commissioner Kovács in tabling more proposals for progressive depreciation. If we assume that more than a thousand billion euros are to be invested up to 2030 in order to build new power stations, then we need to make a start today. That would trigger jobs and growth.
- (SL) I would first like to pay my sincere compliments to the President-in-Office of the Council for the success which the Czech Presidency has achieved, under extremely demanding circumstances.
We have heard some harsh words today, but I firmly believe that the citizens of the European Union are not as interested in how far we might turn to the left or the right, as in to what extent we are going to act in the European spirit, i.e. what we can achieve by working together efficiently.
We are faced with two tasks, in particular: expressing social sensitivity to, and solidarity for, those most affected, while at the same time investing in the vehicles that can best help pull us out of the crisis. The crisis should be used as a catalyst for economic restructuring, and not just in the car industry. The economic crisis has shown that what we badly need is better economic policy coordination and stronger Community institutions, as envisaged by the Lisbon Treaty.
In this spirit, I welcome the constructive proposals put forward in the de Larosièr report, as regards financial institutions.
- (DA) Mr President, I would like to say something regarding the large subsidies that are paid to undertakings that may not survive. There is no point in asking a number of workers to remain in an undertaking or in paying their wages with public money if the undertaking closes down later. They should have the opportunity to embark on further training or new training or to move to undertakings that have a chance of survival. I think, with regard to the car industry, that we have placed far too little importance on the development of completely new types of car, cars that run on hydrogen, battery-powered cars and cars driven by fuel cells. I believe that a large proportion of the workforce could be transferred over to such areas, where they would still have a job in 10 years' time.
President-in-Office of the Council. - Mr President, let me make a brief summary from the perspective of the Council and the Czech Presidency.
(CS) I think we have now reached a kind of notional half time in the Czech presidency and I would like to thank those of you - and you are not few in number - who have shown your appreciation for our work to date. It is of course gratifying to have a show of respect for the constant work - seven days a week and 20 hours a day - and for what we achieved at the European Council last week. The decisions we took there were fundamental and important. I would like to say one thing to those of you who have specific doubts and questions. Give those measures and those decisions time to work, let them prove themselves once they come into operation, because I firmly believe that they have their strengths, they have their scope and they will pay dividends as we grapple with the worst economic crisis ever to afflict the EU.
The actual decisions on the EUR 5 billion for energy projects and broadband Internet are important. They are important in the context of the gas crisis because we are showing here that the EU is capable of acting quickly and responding to the needs of many European countries. The decision on the EUR 25 billion for increasing the limit in order to assist EU countries that are experiencing problems is also highly important. The decision on the EUR 75 billion that we are taking to the G20 meeting in London also gives a clear signal that the EU is prepared to take its share of responsibility regarding the reform of global financial institutions. I would also like to emphasise something that has been mentioned by some of you outside the context of the European Council meeting, and that is the intensive work which has been going on over recent weeks on a number of legislative proposals. This did not happen by chance, but thanks to the constant work of the Council under the leadership of the Czech Presidency, we have managed to reach agreement in the trialogues on quite fundamental reform proposals. The energy package on the internal energy market for gas and electricity, the aviation package on revising the Single European Sky, the roads package modernising access to the road transport market including the sensitive issue of cabotage, the roaming regulation and finally also the pesticide package as well may be the concrete results of the work of the past two to three months. I would also like to thank the European Parliament here, because this has been a joint effort between us, the Commission and the European Parliament.
Another example: negotiations have been going on for 10 years without producing any results whatsoever on reducing VAT rates for some sectors involving highly demanding manual work or a high proportion of manual work. It was only under the leadership of the Czech finance minister in Ecofin that an agreement was reached and confirmed at the European Council. Many of you ask how we will tackle the problem of unemployment. I would like to emphasise once again what our Prime Minister has already stated here: an agreement is in place between the Presidency and the Commission and on 7 May a job summit will take place under the format agreed on at the European Council. The summit will put forward concrete measures for the June European Council. This means there will be further talks.
Many of your comments were concerned with the issue of EU openness. I would like to emphasise that under our presidency, on the occasion of the fifth anniversary of the EU's major expansion, a conference called 'Five Years Later' was held in Prague in cooperation with the European Commission. The conference clearly demonstrated in actual figures compiled by economics experts that the expansion was perhaps the most successful project ever in the modern history of the EU and that these five years show clearly that it has been a benefit both for old and new Member States.
The Eastern Partnership: we have agreed on a declaration that the founding summit will take place on 7 May and we are working with its future members, such as Ukraine, in order to make it a genuine success for the EU. Finally, a further example of successful work was the Monday conference on the gas infrastructure which took place thanks to the European Commission in Brussels and which resulted in a declaration on the modernisation of gas infrastructure in Ukraine in order to prevent the future reoccurrence of a crisis such as the one in January this year.
I would like to reassure those of you who have any doubts concerning a certain matter. Yes, we do have domestic problems and we know full well who initiated the confidence motion. It was Jiří Paroubek, leader of the Czech social democrats. However, we are a responsible government, we are dealing with the situation and there is no cause for concern. The Czech Presidency at its half-way point can state with certainty that its second half will be just as good as the first and just as responsible and in the end we will undoubtedly be celebrating the same successes as you have spoken of here today in the context of assessing the work of January, February and March. In this way I would like to reassure you that we have a serious and responsible approach and there is absolutely no cause for concern.
- Mr Vondra, many colleagues have thanked the Czech Presidency for its contribution. I did so at the beginning, in the presence of Prime Minister Topolánek. I would like to thank you for your very committed personal contribution. We want to encourage you to continue as you have just said, so that the Czech Presidency will be as successful in its second half as it was in its first half. Good luck for the continuation of your work.
President of the Commission. - Mr President, let me once again underline the excellent cooperation that we have had with the Czech Presidency. The Czech Presidency is making a great effort for Europe in a very difficult situation and I think they deserve our full support.
Let me conclude. Whenever I conclude, I see crowds coming in to listen!
(Laughter)
Let me conclude by welcoming the broad support for the results of the European Council. There is not unanimity, but I think it is a fair assessment to say that by and large there was a recognition that it was an important set of conclusions, and I am encouraged by what I see as a shared sense of commitment by all three institutions - Parliament, the Council and the Commission - to join forces in order to pull Europe through the crisis.
We can be proud of what we have decided, but there should be no room for complacency. More has to be done, and we should keep our focus, but we will gain, we will succeed in these efforts if we show our confidence.
Confidence has to be the key word: confidence in our capacity to deliver what we have promised; confidence in action and implementation, and, as I said earlier, implementation, not gesticulation. Frankly, I do not believe that confidence will improve by announcing a new plan every month or every week. Confidence is improved if we concentrate on the implementation of what was collectively agreed and also on the effective coordination of these efforts.
Confidence is needed in our ability to push our regulatory agenda: without regulatory form we will not create the confidence that change will have a lasting effect.
Confidence is needed in the validity and the solidity of the euro area and our ability to mobilise the necessary support for every Member State in the euro area or outside the euro area which needs it.
There is also a need for confidence in our shared commitment to preserve our particular brand of social market economy, and in our long-term agenda for a low-carbon economy. I really believe that it is not with self-defeating speeches and some kind of inferiority complex regarding the United States of America that we will succeed.
In fact, what I see today is that the Americans are coming closer to what have been traditionally European positions. Americans are coming closer to our position regarding the fight against climate change, and we welcome that. Americans are coming closer to the need to reinforce the welfare system.
Therefore, I really do not believe that the debate I sometimes hear - suggesting that Americans and Europeans are coming with very different approaches to the crisis - is a helpful debate. On the contrary, what we are seeing is increased convergence between Europe and the United States and hopefully others - because it is not just for us and the Americans - and that is why I am confident about a positive result of the G20 Summit.
I think it is important to believe that it is with ourselves and not with others that we will solve the situation. It is important to have confidence in what are the European instruments, and this enlarged Europe, with our coordinated action in fighting this recession, will be in a position to respond to the most important concerns of our citizens, including, of course, the one that is my first concern, i.e. rising unemployment.
To conclude, that is why I think we should build on what was already agreed and focus now on implementation, with strong coordination and a strong commitment to concrete results.
(Applause)
- The debate is closed.
Written statements (Rule 142)
I wish to express my support for the decisions adopted at the recent European Union summit held in Brussels. What is particularly welcome is the necessary decision to increase the emergency fund from EUR 25 billion to EUR 50 billion. This is a fund created specially for Member States in Central Europe which are faced with a balance of payments crisis.
Based on the measures adopted to protect states in the euro area against the global crisis, this decision provides concrete proof of the EU's solidarity and its ability to help states outside the euro area to overcome the economic crisis. After Hungary and Latvia, Romania has become the third EU Member State to resort to the emergency fund as it was affected by a significant current account imbalance and an inability to obtain new loans from foreign creditors.
EU institutions have a duty to meet the expectations of European citizens who are deeply affected by the crisis. Only European solidarity, transatlantic cooperation and effective measures can help overcome the global crisis.
My country, Poland, is especially interested in good management of the new EU Eastern Partnership programme. It concerns our neighbours, and includes our closest neighbours, like Belarus, Ukraine and Moldova, as well as more distant ones like Armenia, Azerbaijan and Georgia.
I think that the programme will strengthen the external policy of the EU, bring about true economic integration between the EU and its Eastern partners and ensure cooperation based not only on the principles of a market economy, but also based on respect for shared values, such as democracy, law and order, and respect for human rights. After all, we have specific, joint objectives: to create free-trade areas, promote the mobility of citizens of partner countries, improve administrative abilities, and cooperate on energy security and especially on the long term supply and transit of energy.
We have, therefore, a clear vision of partnership on the part of the EU. Now we are waiting for a response from the six countries which have a direct interest in the programme. I would like to express the hope that on 7 May this year the Council will officially initiate this undertaking, which is as important for the EU as it is for the citizens of all the participating countries.
, in writing. - (HU) The fact that the European Union has set aside EUR 3.5 billion of its economic stimulus package for key energy investments is a welcome development. I consider this an important step towards a common energy policy. The final list of the funded projects clearly indicates that the European Commission and the Member States have, after the gas crisis in January, understood at last the advantages of joining up the networks. Strengthening the connections is important first of all because it allows Member States to assist one another rapidly in the event of disruptions to supply.
I would at the same time like to draw attention to the fact that there are contradictions surrounding the final list of the investments receiving financing. First and foremost, a crack has appeared in the principle of regional balance. For it is precisely the Member States that were most affected by the gas crisis in January that will receive less funding. Secondly, in proportion to the entire economic stimulus package, relatively little funding will be devoted to strengthening alternative supply routes. I believe that the debates around the Nabucco issue were unseemly. The gas pipeline in question would strengthen the energy security of the entire European Union, and thus its construction is a common interest. Last but not least, investments relating to energy efficiency do not figure on the list of the investments receiving financing. The EU is thus skirting the original aim of the package itself, namely job creation.
For the above reasons, the position of the European Parliament must give a greater role to the principle of regional balance, as well as to alternative supply routes and energy efficient investments.
The European Council's decision on providing funding for Nabucco and its designation as a priority energy project are appropriate and timely solutions to this problem.
Before the Council meeting we submitted a proposal for a resolution so as to draw attention to the danger posed by reducing the financing for Nabucco. We must be aware that the Nabucco gas pipeline project is of strategic importance to the security of Europe's gas supply as it is the only project guaranteeing diversification of both suppliers and distribution routes.
in writing. - (FI) The decisions of the EU summit included altering the nature of the extraordinary summit this spring on social dialogue, so that EU leaders would just be represented by the Presidency Troika, instead of the leaders of all the Member States. I believe the decision indicates the apathy that is felt towards the future of a social Europe in a way that cannot be acceptable to the labour market organisations that have prepared for the meeting. It is to be hoped that as many Heads of State or Government as possible will attend the meeting.
in writing. - (EL) The debate in the European Parliament confirms that the political forces of capital and of the European one-way street support faster capitalist restructurings and more flexible contracts of employment within the framework of the Lisbon Strategy and the completion of the internal market. They are promoting the strategic choice of capital and of the EU to shift the burden of the crisis on to the workers' shoulders.
The Treaty of Maastricht and the Stability Pact are the springboard for an all-out attack on labour rights and on the income of working-class families, on the pretext of reducing deficits. The recent decisions by the Commission on permanent spending cuts will have painful consequences on public health and care and workers' insurance rights and pensions which, in conjunction with the demand for higher taxes, will drastically reduce the standard of living of the grassroots classes.
The aim of the proposed way out of the crisis into a green economy, namely energy, broadband networks and innovation, is to extend big business into new profitable sectors, not to protect the environment and satisfy grassroots needs.
The workers should not accept any sacrifice for the profits of the plutocracy and should go on the counter-attack and organise their fight, condemn the parties which support Maastricht and the European one-way street and send out a message of disobedience to the EU by supporting the Greek Communist Party in the European elections in June.
- (FR) Madam President, ladies and gentlemen, our fellow Member, the chairman of the Socialist Group in the European Parliament, Mr Schulz, intends to have the Rules of Procedure of this House changed, on the pretext that I could be the oldest Member in the next Parliament. However, to support his ....
(The President cut off the speaker)
- That is not a point of order.
- (FR) Madam President, ladies and gentlemen, on this occasion Mr Schulz has made some defamatory statements and has accused me of the crime of blasphemy. I wish to say that this argument is ill-founded and that I merely said that the gas chambers were a detail in the history of the world war, which is a fact.
(Mixed reactions)
I would point out that, on this occasion, Madam President, I have been fined EUR 200 000 in damages, which just goes to show what state freedom of opinion and freedom of expression are in in Europe and in France. Your cries will not hide your responsibility in the crisis, the crisis of euro-internationalism, of which you are the proponents. Therefore, please, let me speak.
Madam President, I would ask the Chairman of the Socialist Group in the European Parliament to kindly apologise for making a false accusation.
- (DE) Madam President, it is perfectly simple. Anyone who does not want this man to chair the formal opening sitting of the European Parliament should support my motion for a change to the Rules of Procedure.
(Applause)